Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 1 of 93

- RECEIVED
Mail Roem Be

 

 

= ee
Pom ar

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

 

__Angela D. Caesar, Clerk of Court
U.S. District Court, District of Columbla

CARTER W. PAGE, Case No. 1:20-cv-03460-KJB
Plaintiff,

Hon. Ketanji Brown Jackson
-VS.-

JAMES COMEY, et. al., MOTION TO INTERVENE

Defendants

Now comes Anthony L. Viola, respectfully moving this Court for an order granting leave
to intervene in this action as of right pursuant to Rule 24(a)(2) or, alternatively, permissively
pursuant to Rule 24(b)(1)(B), because the Court’s disposition of the action may impair or impede
movants’ ability to protect their interest. What is more, movants’ interest is not adequately
represented by the parties to this matter, and intervention is in the interests of justice.

PART ONE: BACKGROUND

Plaintiff Anthony L. Viola was simultaneously prosecuted in both federal and state court,
on identical charges, by the same prosecution team, through a multi-jurisdictional Mortgage Fraud
Task Force. These prosecutions featured three indictments and two criminal trials with opposite
results. Prosecutors alleged the undersigned devised the “Nation’s largest mortgage fraud scheme”
and stole $46 million by duping lenders including JP Morgan Chase and Citigroup into making
‘no money down’ mortgage loans that did not meet the banks’ underwriting guidelines. Following
a federal conviction, Task Force Office Manager Dawn Pasela provided the Plaintiff with evidence
(including FBI 302s and Bates Stamped Federal Evidence) that Federal Prosecutor Mark Bennett
stated in writing did not exist, and which was not produced before the first trial, Exhibit A. When
the evidence that Ms. Pasela provided was introduced at the second trial, actual innocence was
established, kindly compare USA v. Viola, 08-cr-506, N.D. Ohio, guilty verdict and 150 month
prison sentence, with the subsequent acquittal on the exact same charges, Ohio v. Viola, 10-cr-
543886 and 10-cr-536877, Cuyahoga County Common Pleas Court. Judge Daniel Gaul, who
presided over the second trial, has taken the extraordinary step of stating in writing that the Plaintiff
is innocent, wrongfully convicted, and that prosecutors committed “misconduct,” Exhibit B.
Plaintiff was a federal prisoner for nearly a decade, housed at the McKean Federal Correctional
Institution, in Bradford, Pa., Prisoner ID # 32238-160 for many years and is now on house arrest.

Despite establishing innocence at a second trial, the Plaintiff remained in jail. The federal
judiciary REFUSED to grant an evidentiary hearing so that the exact same proof of innocence
utilized at the second trial could be presented in federal court. Nevertheless, the undersigned
continued to investigate the case, retained an investigator and established a web site to solicit leads
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 2 of 93

from the public, www.FreeTonyViola.com. The undersigned also filed public records requests to
support post-conviction filings. In those submissions under the Freedom of Information Act
(FOIA), the government failed to produce a single piece of paper for over two years, leading to
this litigation, where the FBI and Justice Department now admit lying about evidence in the
Proposed Intervenor’s criminal cases.

 

PART TWO: THE JUSTICE DEPARTMENT AND THE FBI BOTH ADMIT THEY
LIED ABOUT EVIDENCE IN THE PROPOSED INTERVENOR’S CRIMINAL CASE

The Federal Bureau of Investigation has stated in writing that it was unaware of FBI records
in its own records system for a decade. The FBI also asked a federal judge to vacate previous
rulings in its favor because those decisions were based upon on false statements it made in sworn
affidavits. According to the FBI, it only became aware of evidence in its own custody “when it
received those records” from the U.S. Attorney’s Office and “discovered that they had not been
processed ... The FBI investigated why the records were not initially processed and found that,
when it had initially searched for and gathered records, it had inadvertently failed to obtain all
portions of the responsive records. ... The FBI intends to process the additional records” totaling
nearly 10,000 pages “expeditiously,” Viola v. Department of Justice, Case: 18-2573, Third Circuit,
Document: 99 Page: 2, Exhibit C. Earlier in the same litigation, Assistant U.S. Attorney Michael
Colville informed the federal judiciary that the Executive Offices for United States Attorneys made
false statements in affidavits and discovered additional records that were previously withheld, and
that he “regrets those inaccuracies and the resulting inconvenience,” September 27, 2019 letter to
Judge Susan P. Baxter, Viola v. Department of Justice, et. al., 15-cv-242, W.D. Pa., Exhibit D.

While Lisa Page and Peter Struck exchanged salacious messages via text messages, the
undersigned sat in a jail cell, even though actual innocence was established at trial.

 

PART THREE: INTRUSION INTO THE SIXTH AMENDMENT RIGHT TO COUNSEL

Following the filing of federal and state indictments, but prior to the commencement of
either criminal trial, Assistant U.S. Attorney Bennett directed Ms. Pasela to pose as a graduate
student studying criminal defense and working with local defense attorneys defending similar
cases. Ms. Pasela shared helpful information with the Plaintiff and offered to assist the defense
team. Then, Ms. Pasela recorded a series of post-indictment conversations with the undersigned
so prosecutors could obtain confidential defense trial strategy information. FBI Agent Jeff
Kassouf admitted listening to these tapes, which have yet to be produced. Ms. Pasela was also
given funds to make donations towards defense legal fees so prosecutors could use her cancelled
checks to identify the law firm’s bank account and track investigative expenses before trial. When
one of Ms. Pasela’s co-workers informed her it was illegal to intrude into the defense’s trial
preparation, she realized what she was doing was wrong. Concerned that federal prosecutor
Bennett and state prosecutor Kasaris were not producing exculpatory evidence, Ms. Pasela
provided the undersigned with key evidence, assisted with preparation for the second trial,
prepared defense exhibits and offered to testify as a witness about misconduct inside the Task
Force. Ms. Pasela was added to the defense witness list, served with a valid defense subpoena,
signed by Judge Gaul.

When AUSA Bennett and state prosecutor Daniel Kasaris realized their own Office
Manager was prepared to testify as a defense witness, they advised Ms. Pasela to “leave town” or
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 3 of 93

face “federal Prison. Kasaris sent an e mail stating that Ms. Pasela would face “indictment” and
“prosecution” if she appeared in court as a defense witness. Ms. Pasela never appeared in court
and was found dead in her apartment by her Father shortly after her scheduled testimony. No
investigation into her death or the intrusion into the defense’s right to prepare for trial has ever
been undertaken, nor has the Plaintiff ever been granted an evidentiary hearing in his case. And
despite admissions by FBI Agent Jeff Kassouf that he listened to tapes made by Ms. Pasela, and
sworn statements from the Pasela family, these materials have yet to be produced. The government
was ordered to produce these tapes but has been in violation of a court order for over four years,
Viola v. Department of Justice, 15-cv-242, W.D. Pa., Docket # 46, 11/10/16.

The Plaintiff is greatly honored that Edward and Karen Pasela, the parents of Dawn Pasela,
have joined the efforts of the undersigned to have Bennett and Kasaris investigated for their
actions, which caused the death of their daughter at age 26.

In support of this claim of misconduct, kindly consult the following exhibits, which are
also on the district court record:

EXHIBIT E — Pasela affidavit and cancelled check

EXHIBIT F — Defense Subpoena

EXHIBIT G — FBI Agent Kassouf admitted listened to tapes made by Dawn Pasela

EXHIBIT H — Dawn Pasela job description / professional resume.

EXHIBIT I — E mail from Prosecutor Kasaris threatening to prosecute Dawn Pasela if she
testified as a defense witness pursuant to a defense subpoena.

PART FOUR: KNOWING USE OF KATHRYN COVER’S PERJURED TESTIMONY
AND FEDERAL PROSECUTOR MARK BENNETT’S FAILURE TO WITHDRAW
THAT TESTIMONY, DESPITE HIS WRITTEN STATEMENTS THAT CLOVER
COMMITTED PERJURY

AUSA Bennett knowingly utilized the perjured testimony of government witness Kathryn
Clover. According to Bennett’s own court filing in Clover’s case, “Clover provided false
testimony during the trial,” USA v. Clover, 10-cr-75, Docket # 46, page 2. Bennett became aware
that Clover committed perjury because, during the federal trial, Clover informed her attorney,
Jaye Schlachet, that she committed perjury by falsely testifying that the Plaintiff conspired with
her to commit mortgage fraud — testimony she recanted at the second trial. But when Mr. Schlachet
contacted Mark Bennett and asked him to recall Clover to the stand to correct her false testimony,
Bennett refused because doing so “jeopardized the outcome of the case ... [and] it served the best
interests of justice to allow her testimony to remain unchanged,” USA v. Clover, Docket # 29-1,
page 8. No better example of illegal “win at all costs” style of criminal prosecution could possibly
be found — and Bennett’s knowledge of Clover’s perjured testimony is proven by his own court
filings.

Meanwhile, prosecutors Bennett and Kasaris CONTINUED to use Clover as a government
witness in dozens of criminal and grand jury proceedings, USA v. Clover, Docket # 29-1, pages
43-44. Moreover, multiple individuals have stated that Clover received undisclosed financial
support from federal and state prosecutors, including cash, assistance paying bills and obtaining a
Barrister’s Scholarship to attend the Cleveland Marshall College of Law. And according to
Clover’s own resume, she was an employee of the prosecutor’s office while she was testifying as
a “fact witness” in criminal cases and grand jury proceedings.
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 4 of 93

In support of this misconduct claim, kindly consult the following exhibits:

EXHIBIT J — Prosecutor emails and Kathryn Clover’s resume, confirming she was an
employee in the Prosecutor’s Office, not a “fact witness” at trial.

EXHIBIT K — AUSA Bennett’s court filing stating Clover committed perjury
EXHIBIT L — AUSA Bennett believes perjury is in “the interests of justice”
EXHIBIT M - Kasaris letter, prosecutors CONTINUE using perjured testimony
EXHIBIT N — Clover recants her federal court testimony

Kathryn Clover was added as a defendant in this case as an indispensable party because
she claims she removed evidence from the Task Force and, according to her testimony at the
second trial, she informed Bennett that her testimony was false but Bennett told her to commit
perjury so he could “win” the case. The public records litigation sought emails between Clover
and Bennett, which have yet to be produced by the government. In 2016, the District Court
specifically ordered the production of these emails, and the government has been in violation of a
court order for over four years, Viola v. Department of Justice, 15-cv-242, W.D. Pa., Docket # 46,
11/10/16. Nevertheless, the Plaintiff's investigative team has obtained some Bennett-Clover
emails, Exhibit O, proving that — once again — an incarcerated prisoner has obtained records that
the government can’t find or claims do not exist. The best way to obtain emails between AUSA
Bennett and Kathryn Clover would be for the attorneys representing the Justice Department in this
case to simply ask for them. In nearly a decade, that has not yet occurred, strongly indicating a
cover up.

PART FIVE: PROSECTOR DAN KASARIS USED A PRIVATE EMAIL ACCOUNT TO
CONDUCT OFFICIAL BUSINESS, AND TO COMMUNICATE WITH GOVERNMENT
WITNESS KATHRYN CLOVER, AN ALLEGATION KASARIS ADMITTED UNDER
OATH

The government has shifted evidence and records in the Proposed Intervenor’s criminal
case between jurisdictions and locations for many years, necessitating state public records requests
as well as an investigation at Plaintiff's expense conducted by former FBI Agent Robert Friedrick,
In related public records litigation, Anthony Viola v. Ohio Attorney General; Case No. 2020-
00507PQ and Anthony Viola v. Cuyahoga County Prosecutor's Office, Case No. 2020-506PQ,
nearly 600 pages of emails between Mr. Kasaris, AUSA Mark Bennett and government witness
Kathryn Clover were produced, confirming that Ms. Clover was falsely portrayed as a “fact
witness” in criminal cases where she testified, when she was, in fact, having a romantic relationship
with Mr. Kasaris and serving as a paralegal for AUSA Bennett and Mr. Kasaris. Selections from
those emails have been provided to the District Court and are on the Ohio Court of Claims docket,
www. ohiocourtofclaims.gov, On Line services, Case Search.

Family members of the Prosecutor have been assisting the undersigned and providing
copies of Yahoo emails between Mr. Kasaris and government witness Clover, in which Kasaris
identifies himself as a prosecutor on his Yahoo account. In one email to Kathryn Clover, Kasaris
describes “hand jobs” and “banging in the car,” Exhibit P. Recently, Kasaris himself stated that
he utilized his private Yahoo email account with his official government signature affixed thereto
to conduct official business. According to Mr. Kasaris’ affidavit, “For the most part” he followed

 
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 5 of 93

records laws but on some occasions, Kasaris forwarded official emails from his Yahoo account to
his government accounts or “deleted” certain public records from the Yahoo account concerning
criminal matters (Paragraph 12, Kasaris affidavit). But emails relating to criminal cases concern
government operations and functions — and are public records. Please see Kasaris affidavits and
emails confirming he utilized his Yahoo account for official government business, Exhibit Q.

As the attached affidavits and sworn statements previously filed with the District Court as
part of a proposed Amended Complaint make clear, there is overwhelming evidence that Mr.
Kasaris had a long-term romantic relationship with government witness Kathryn Clover and
utilized his private email account to communicate with her. Please see:

o Affidavit from Matt Fairfield, Exhibit R.
o Statement from Bryan Butler, who viewed some of these emails, Exhibit S.
o Affidavit from Kelly Patrick, Exhibit T.

In addition to the misconduct described herein, kindly consult the FreeTony Viola.com web
site and Evidence Locker for additional documentary evidence of criminal activities by FBI Agent
Jeff Kassouf and Prosecutors Dan Kasaris and Mark Bennett.

PART SIX : THE FBI USES A MULTI-JURISDICTIONAL TASK FORCE TO SHIFT
EVIDENCE BETWEEN JURISDICTIONS AND LOACTIONS TO HIDE
EXCULPATORY EVIDENCE

The FBI led a federally funded, multijurisdictional Task Force, then used the structure of
that Task Force to shift evidence between locations and jurisdictions to hide it from criminal
defendants. When it suited the FBI to claim it was working with state and local law enforcement
agencies, it did so — in both press releases and federal grant applications, Exhibit U. Sometimes,
federal law enforcement officials asked “state” authorities to interview witnesses before the federal
trial — if those witnesses stated that the undersigned was innocent, they were NOT sent to the FBI
for further interviews, so the FBI could claim it didn’t interview such witnesses. And while the
FBI stated it could access evidence at the Task Force “at any time,” it also claims it sent evidence
to that location (including tapes made by Ms. Pasela) and now has now dispossessed itself of that
evidence. On other occasions, the FBI has asserted “sovereign immunity” and refused to testify
in state criminal proceedings, prosecuted by the same Task Force it ran, Exhibit V.

This hiding and shifting of evidence and voice recordings echoes the underhanded and
illegal tactics the Bureau employed in the Page case and should cease immediately.
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 6 of 93

MEMORANDUM OF LAW

“The D.C. Circuit ‘has identified four prerequisites to intervention as of right: (1) the
application to intervene must be timely; (2) the applicant must demonstrate a legally protected
interest in the action; (3) the action must threaten to impair that interest; and (4) no party to the
action can be an adequate representative of the applicant’s interests.” Karsner v. Lothian, 532 F.3d
876, 885 (D.C. Cir. 2008). If intervention is unavailable as of right, the Court may permit
intervention by anyone who “has a claim or defense that shares with the main action a common
question of law or fact.” Fed. R. Civ. P. 24(b)(1). Also see Reporters LLC v. U.S. Dep't of Justice,
307 F.R.D. 269, 286 (D.D.C. 2014) (permissive intervention “allow/s] all interested parties to
present their arguments in a single case at the same time”).

The application to intervene is timely because the case was filed less than 30 days ago,
and no answers to the complaint have been filed. Allowing intervention at this stage would not
be disruptive to the litigation or otherwise prejudice the parties.

The proposed intervenor has a legally protected interests in this lawsuit. The proposed
intervenors and their members has a legally protectable interest that is threatened by this lawsuit;
— namely, the FBI’s illegal surveillance of American citizens and its subsequent cover up of its
improper actions. The proposed intervenors’ interests in this case are therefore concrete and
direct, and concern the fair administration of justice in America, and the propensity of the federal
judiciary to simply take the government’s word for it when victims of FBI misconduct raise issues
in federal courts. This Intervention is also important because the Justice Department routinely
minimizes its criminal activities in cases by claiming they were a “one off” or the result of a few
bad apples. This pleading makes clear that criminal activities by the FBI and Justice Department
are routine and — even when caught — Justice Department employees who break the law are never
punished or face any consequences. Clearly, the proposed intervenors’ interests are “of such a
direct and immediate character that [its members] will either gain or lose by the direct legal
operation and effect of the judgment.” United States v. AT&T, 642 F.2d 1285, 1292 (D.C. Cir.
1980).

Absent intervention, the proposed intervenor’s legally protectable interests are at risk of
being impaired “The [impairment] inquiry is not a rigid one: consistent with the Rule’s reference
to dispositions that may ‘as a practical matter’ impair the putative intervenor’s interest, courts look
to the practical consequences’ of denying intervention.” Forest Cty. Potawatomi Cmty. v. United
States, 317 F.R.D. 6, 10-11 (D.D.C. 2016).

The parties to this case will not adequately represent the proposed intervenors’ interests
because the defendants routinely cover up misconduct, rather than reporting or stopping it, contrary
Section 45.11 of Title 28 of the Code of Federal Regulations, which imposes a duty on all
Department of Justice (DOJ) employees to report allegations of “criminal or serious administrative
misconduct” to the DOJ’s Office of Inspector General (OIG), or to their supervisor or internal
affairs for referral to OIG. Section 45.12 imposes a duty on DOJ employees to report to the Office
of Professional Responsibility (OPR) allegations of misconduct by a DOJ attorney or “law
enforcement personnel when such allegations are related to allegations of attorney misconduct.”
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 7 of 93

And since counsel for the Plaintiff does not have access to all records in the Viola criminal case,
only the Proposed Intervenor can properly represent his legal interests.

The Court also has discretion to grant leave to intervene under Rule 24(b). That rule provides
that a court may allow a party to intervene if it merely “has a claim or defense that shares with the
main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Moreover, this Motion
is in the interests of justice, McDonald v. E. J. Lavino Co., 430 F.2d 1065, 1074 (Sth Cir. 1970)
(permissive intervention should be granted “where no one would be hurt and greater justice would
be attained”).

CONCLUSION

Any American who would like to break the law with impunity should join the Federal
Bureau of Investigation. The greatest threat to the American public is not the Chinese Communist
Party or Russian President Vladimir Putin — it’s the United States Department of Justice and the
Federal Bureau of Investigation, which — combined — constitute the most prolific criminal
enterprise in America. Add to that the fact that no one in the government EVER does the right
thing and the result is litigation like this, which is vital to ending criminal violations by government
officials, who are destroying the very American citizens they claim to protect.

WHEREFORE, Anthony L. Viola respectfully request that the Court: (1) Grant leave to
participate as intervenor-defendants in this case; (2) Refer the misconduct described herein to the
Department of Justice’s Inspector General for a full investigation; and (3) Grant any additional
relief deemed appropriate.

Respectfully Submitted,

oo f
{ \ {

LL ‘
Anthony Viola
2820 Mayfield Road # 205
Cleveland Heights, Ohio 44118
MrTonyViola@ICloud.com
(330) 998-3290

www.FreeTonyViola.com

 

December 23, 2020
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 8 of 93

CERTIFICATE OF SERVICE

I, Anthony Viola, hereby swear and affirm that I caused a copy of the foregoing Motion to
Intervene, and all of its attachments, to be served upon the following individuals, via regular U.S.
mail, postage prepaid, and email, where such email addresses are available, on this 23rd day of
December, 2020:

Kerry Lawson Pedigo,

Counsel for Plaintiff Carter Page
Miller Keffer & Pedigo

3400 Carlisle Street

Suite 550

Dallas, TX 75204-0354
KLPedigo@mkp-law.net

JAMES COMEY
7845 Westmont Ln.
McLean, VA 22101

ANDREW McCABE
42751 Summerhouse Pl.
Broadlands, VA 20148

KEVIN CLINESMITH
1375 Keyon St. NW, Apt. 607
Washington D.C., 20010

PETER STRZOK
3214 Prince William Dr.
Fairfax, VA 22031

LISA PAGE
1229 D St. NE
Washington D.C., 20002

JOE PIENTKA ITI
3227 20th Rd. N
Arlington, VA 22207

STEPHEN SOMMA
6 Overlook Dr.
Madison, CT 06443
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 9 of 93

BRIAN J. AUTEN
10245 Quiet Pond Ter.
Burke, VA 22105

DEPARTMENT OF JUSTICE,
950 Pennsylvania Avenue, NW
Washington, DC 20530-000

FEDERAL BUREAU OF INVESTIGATON,
935 Pennsylvania Ave NW,
Washington, DC 20535

UNITED STATES OF AMERICA,
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Respectfully Submitted,
a /
/ f |
LY
\ as LA
Anthony Viola
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 10 of 93

RE: Newcomb 302 request from Tony Viola Page 1 of 1

From: Bennett, Mark (USAOHN) (USAOHN) <Mark.Bennett2@usdoj.gov>
To: tonytopaz <tonytopaz@aol.com>
Ce: Daniel Kasaris (p4dxk@cuyahogacounty.us) <p4dxk@cuyahogacounty.us>
Subject: RE: Newcomb 302 request from Tony Viola
Date: Sun, Apr 8, 2012 8:45 pm
| have checked the system and do not have a 302 for Mr. Newcombe. I have inquired with the agents and other
AUSAs on the case to see if one was created and they can provide. [ will not be in the office next week. But they
can respond directly to Mr. Kasaris,

Mark 8. Bennett

Assistant United States Attorney
801 W. Superior Ave., Suite 400
Cleveland, Ohio 44113
216.622.3878 (direct)
216.522.2403 (fax)

mark, bennett2@usdoj.gov

From: tonytopaz@aol.com ({mailto:tonytopaz@aol.com]
Sent: Sunday, April 08, 2012 6:20 PM

To: Bennett, Mark (USAOHN)

Subject: Re: Newcomb 302 request from Tony Viola

Mr. Kasaris says he does not have Mr. Newcomb's 302, if possible, kindly reforward that, thank you.
Tony

----- Original Message---—
From: Bennett, Mark (USAOQHN) (USAOHN) <Mark. Bennett2@usdoj.cov>

To: 'tonytopaz@aal.com' <tonytopaz(@aol.com>: 'dkasaris@cuyahoeacounty.us' <dkasaris(@cuyahogacounty.us>

Sent: Sun, Apr 8, 2012 10:31 am
Subject: Re: Newcomb 302 request from Tony Viola

Mr. Viola,
| have provided those to Mr. Kasaris. I am sure he will provide pursuant to local rule and the Court's trial order.

Mark Bennett

From: tonytopaz@aol.com [mailto:tonytopaz(@aol.com]

Sent: Saturday, April 07, 2012 03:47 PM

To: Bennett, Mark (USAOHN); dkasaris@cuyahogacounty.us <dkasaris(@cuyahovacounty.us>
Subject: Newcomb 302 request ftom Tony Viola

Mr Bennett - I am respectfully requesting that you e mail me a copy of the Argent witness, Mr. Steve Newcomb, his 302
statement summary. He testified on direct exam on Friday and will resume this coming week. Thank you.

Tony Viola

http://mail.aol.com/36032-11 1/aol-6/en-us/mail/PrintMessage.aspx 5/1/2012

exlar A - @!
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 11 of 93

Page | of 2

and this was my response to mark
1 dO nut ave any neweamb 302

dan

Daniel J Kasaris

Assistant County Prosecutor
Cuyahoga County, Chio
1260 Ontario ST. Sth Floor
216-443-7863

216-698-2270 (fax)

Atlached Message

From Daniel Kasaris <dkasaris@cuyahogacounty us?
To Mark (USAOHN) Bennett <Mark.Bennet2@usdoj gov>
Ce Jeffrey P_ (FBI) Kassouf <Jefirey, Kassouf@ic fhi.gov>: John (USAOHN) Siegel <John Stegel@usdq) gov>

Subject’ Re: Viola - 302s of lender, Rich and Calo
Date Sun, 08 Apr 2012 12:56:04 -0400

mark

this is what you sent

! do not have a 302 for steve newcomb

thx

dan

Daniel J. Kasaris

Assistant Caunty Prosecutor
Cuyahoga County, Ohio
1200 Ontaria ST, Sth Floor
216-443-7863

216-698-2270 (fax)

>>> "Bennett, Mark (USAOHN)" <Mark. Bennett? @usdoj,gov> 2/29/2012 5:25 PM >>>

Dan,

| have not found the interview of Steve Newcomb from Argent, but you probably alréady have that one. In
addition, please be advised that we have put all of our trial exhibits on a disk and will send that disk, along
with the Colley disk out tomorrow.

Thanks,
Mark

P.S. Lalso included a summary of our interview of Viola. | also have his typed letter to me with all of the
attachments from early on where he admitted to the fact he should have realized these deals were
questionable. Let me know if you want that,

Mark S. Bennett

Assistant United States Attorney
801 W. Superior Ave., Suite 400
Cleveland, Ohio 44113
216.622.3878 (direct)
216.522.2403 (fax)

mark. bennett2@usdoj.gov

http://mail.aol.com/36032-1 | 1/ao]-6/en-us/mai /Display Message.aspx?ws_popup= true 5/1/2012

evar A-@ 2
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 12 of 93

FD-302 (Rev. 10-6-95)

3 de

FEDERAL BUREAU OF INVESTIGATION

Date of transcription 02/22/2011

On February 18, 2011, SCOTT NEWCOMBE, was telephonically
interviewed, by Forensic Accountant Ron Saunders, Special Agent
vetfrey Kassouf and Special Assistant United States Attorney Micah
4ult, after being advised of the nature of the intetview and the
identity of the interviewing personnel, NEWCOMBE Provided the
following information: -

NEWCOMBE worked at ARGENT MORTGAGE, and transferred over
to Citigroup Global once Argent was sold to Citigroup. NEWCOMBE is
involved in Acc Capital as they wind down Argent.

Argent was a loan originator.

During the years 2005-2006 Argent processed a significant
rumber of loans.

Argent required the borrower provide a down payment,
whick was generally provided through a cashiers check.

Argent had a stated loan program. These loans were
typically higher risk, so they carried a higher interest rate on
the loan. In the Stated income loan program, the borrower states
their income on the loan application, also known aS a 1003. Argent

required the borrower to sign a certification or letter as to their
income.

. Argent originated their loans through mortgage brokers,
The mortgage brokers. were required to go through an approval
Process before Argent would accept any loans.

The loans were assigned to the underwriting department if
the loan met the underwriting guidelines a conditional loan
approval with various terms was issued.

Final approval on the loan would be issued after the loan
conditions were met. :

Argent would send various loan documents to the title
company to be signed at Closing. Once the title company closed the
loan and completed the documents, they would send the completed

 

Investigation on 02/18/2 O11 at Cleveland, Oh

 

File # 329A-CV-71645 Date dictated

 

 

by SA Jetfrey P. Kassouf

This document coztains neither Tecrmmendations nor conclusions of the FBt. It is the property of the FBI and is loaned to your agency:

li and ils contents are nat to be distributed outside vour ageney / Zt
QNQar A -¢@-
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 13 of 93

FD-382a (Rev 1)-6-95)

329A-CV-71645

Continuation of FD-302 of SCOTT NEWCOMBE -On 02/18/2011 . Page 2

 

documents back to Argent. Once this was done Argent would fund the
loan.

. The account executive, was the sales representative in
the field who dealt with the mortgage brokers.

Th
processes.

@

account manager oversaw the underwriter and funding

Underwriting approved the loans, if there were any \
Exceptions or conditions not met the account Manager could override EY ,

or walve a condition, if it made good business sense. \

“oo

It was important to underwriting to pull the borrower's
crediz report. The credit score drove the loan process,

The borrower's income was important to assess the risk of
repayment.

A debt to income ratio was calculated based upon the
income provided in the 1003.

Purchase loans required proof of the down payment.

The appraisal was required to be done by a disinterested
third party.

The appraiser dealt with the mortgage broker, who
submitted the appraisal report to Argent. Once received the
appraisal would be sent for a desk review. If any followup by the
desk review was needed they could call the appraiser.

The Account Manager and Underwriter placed heavy reliance
that the 1003 was completed accurately and truthfully.

If the borrower was self employed a third party letter
from a Certified Public Accountant was needed.

Argent required 5% of the down payment must be from the
borrowers own funds, regardless of the Loan to Value.

Gift funds had to come from an immediate family member.

If a gift was provided a gift letter was required, stating the
funds were given truly as a gift and no repayment was required.

ear ft ~~ (?- 4
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 14 of 93

PD-302a (Rev. 10-6-95)

329A-CV-71645

Continuation of FD-302 of SCOTT NEWCOMBE -On 02/18/2011 Page _ 3

Argent did not accept third party down payments from a
down payment provider.

Argent accepted seller second mortgages, also known as
seller carry backs. The loan contract stating the terms and
conditions was required to be provided to Argent. If a seller
second was entered into Argent expected this was a legitimate
transaction which would be repaid.

At one point Argent allowed only the buyer HUD Settlement
Statement, however, their policy switched to requiring both the
buyer and seller side. Argent switched this policy when it was
discovered unauthorized third party disbursements were being made
on the loans.

The closing costs were capped at a certain percentage. Therefore
the seller could only provide a certain maximum percentage.

Any money going to the buyer would need to be disclosed
to Argent.

eyhar A~g >
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 15 of 93
moO aD

Uniform Residentlal Loan Application

io be (a) vith the Lenders pednioncs, Apphoants should campielo thiu form as “Ranawer™ or 'Se-Bonowan™
ts 1 eeoa ee orn ‘alormstion must atso be provided (end the eppropriate box checked) vhen [hha income OF Bafats Of € peruon other than tha “Boreower®
tun quien. bet or ht val ba et = pee tor loon ee or | J the Income ef -@rsely of tha Borowar's spouse wil nat be-used es a badls for

tasides In @ community property stato, tha a6
- immunity property atate, or the Borrquear ine cay On mher aed posted ing community ropety b basis for repayment ate ere i eeeene as
Mortgene | lva [xr]

Applied for: [Testa [|
Amount

$76,500.80

 

     
    

       
  
 
 
   

     

    
   
    

    

Convendionss [_Jothoe texplalnt: Ageney Cato Number
JSOA (Rural Housiag Servica
jintorast Rate No. al Months |Amarization Fixed Pate Cher texpled:

9.450 - 1360. Type: crm ARM type): 2/28

         
 

     
  
 
 

 

 

 
  

      
    

2181 EAST 102ST STREET, CLEVELAND. on 44106 CUYAHOGA
Legal Gezerintion of Subject Propanty (atiech descripven it mocessacy)

Weert Ayit
1910

 

 

Purpose of Loan Purchase LI Constnsotien LC Toiher {explain}: rremeety al ber
—

Ralinonce L_}Construction-Permunent Le |
Complete this ins i constniciion ar consiucton-parmanoent loan,

 

 

 

 

 

condiry
ee di Cx Jinvestrent

 

 

 

 

Your i Original Cos: jAtmount Edsting Wens {0} Present Vélue of Lor [° Coat of Improvements Total fa + b}
o 6 $ 2 6
Compiete this Ene me this Is 6 refinance loan,
Yoar | Oriptrnal Amount Exsting Usnp Pulposy of Refoance
Acquired Descnba hnrovaments [neds Che be meds
ie Cost: ¢

 

 

  
  
 
  

Lo [Marnee in which Tile wil be held Extnte will be bald in:

Cx Tre Slmpis
[lhassba

Gate}

 

 

   

 

   

LUCAS FAIRFIELG
Suclal Security Number | Home Phone (incl. area coda) |DOB@MDar rnin, Schoal Social Securdty Numbar | Home Phang finel, sex code) [OOS pAyORITY Tilia. Sol

S41-21-5477 (541) 740-3197 QN/17/1983 J 16

 

 

 

 

 

 

 

 

 

 

 

beaks a fried by Co- Bethd by Bocrevresd
LoHheane De (eciuda singe, % Dependents rt Ried by ConBarrawes) wid [Tore cacao [ersranies
Prasent Addreas (eveat, diy, eta, 2 Town Lt)ran 2 Wo. Yra,|Present Address Guest Aly sine, By CL Jown FE Tran No. ¥¢a.

19936 LAKE A¥YEHUE

LAKEWOOD 0H 44107
Malling Address, if differant trom Prasont Addrons Malling Addieas, if dilletent from Prozant Addrass

 

ig Wt piosant adgrase lor lees than two yours, completa the tasowingi

Format Addiona (atest ty, 8,29 [own | Jrcnt Wo. Yes, [PONE Adekaas Invent ay, wiete, 29 Cow: L_Jrent No. Yrs.

        
 

Nera & Address of Yes. on this fob

 

   

 

    
   

 
 
      

 

 

 

 

 

 

 

 

 

 

 

 

1920 KODEL & TALENT : 2 sates
2220 SUPERIOR VIAQUCT Vie; PRS oles ale
CLEVELAHD.OH 44119 2
Posifion/Mi/Type of Businass Busiogis Phona {incl awa code! ‘Gusinaes Prone fined, een code!
(216)579-1920
BE ourrenvy @
Nama & Address of Employer CI Seif Emebajed Datos {from - to} Name & Address of Employer [} eat Dates (lrorn - 0}
Monthly Incama Monthly income
F 3
Position/Titln Type of Businass ‘a frei. guseqdd | Posltion/Tille/Type ol Business [= Phone Snel. ered codal
Name & Addraas of Employer L_Jesett emptayed Oatas (from - to] Name & Addess of Employer L_Teet emptsyes Dates from-to)
Moathty Income Monthly income
4
Posiilon/Trle/Typa of Business P= Phong trd.aaccde) | Peaition/Tte/Typo of Businase cia fine), aram code}
OO79b064735 .
Pera rom sou rnsorles ate
Page Vol 4

Bp -2imo HI 10908) MP Mortgaga Solutions (060)521-7261
FTO6895

eCxhidir je ~ (ms

 
Case 1:20-cv-03460-KBJ_ Document 10 Filed 12/29/20 Page 16 of 93
_ ) Argent Mortgage Company °xc
BORKOWER'S DISBURSEMENT AUTHORIZATION

 

 

SETTLEMENT /CLOSING AGENT BORROWER(S)
TITLE NETWORK OF AMERICA LLC KATHRYN CLOVER

35401 EUCLID AVENUE SUME 215

WILLOUGHBY, OH 44094

 

PROPERTY ADDRESS SELLER(S)
3233 DELLWOOCO ROAD, CLEVELAND HEIGHTS,
OH 44118

 

CLOSING DATE 06/30/2005 | FUNDING DATE 06/30/2005 | LEGAL DESCRIPTION

3 9.9705 LEGAL DESCRIPTION ATTACHED HERETO AND MADE A
LOAN NUMBER 008256899 oA Ese

LOAN PURPOSE Purchase

 

 

 

 

 

 

FROM: Argent Mortgage Company, LLC- Division 03 - Reg 05 Sales PHONE NO. (800)369-S117. FAX
FUNDING CONTACT:
INSTR NS TOS E f ‘G AGENT:

BELOW IS A LIST OF ALL SETTLEMENT CHARGES AND DISBURSEMENTS APPLICABLE TO THIS LOAN, YOU MUST USE o

Ce)

THESE FIGURES TO FREPARB YOUR SETTLEMENT STATEMENT. YOU CANNOT DEVIATE FROM THESE FIGURES
WITHOUT PRIOR WRITTEN AUTHORIZATION FROM Denise Obrock. ANY AMOUNTS MARKED WITH AN " * ARB
PREPAID FINANCE CHARGES AND CANNOT BE INCREASED OR ADDED ONCE LOAN DOCUMENTS HAVE BEEN
PREPARED UNLESS NEW LOAN DOCUMENTS ARE GENERATED,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Settlement Ch LOAN AMOUNT: § 161,500.00
: Pald Putside of Pald by Pald by Paldby | Tocal Amount
Ttem Payable Pay ta Closing FOC) | Borrower | Lender Selfer Paid
Underwriting Fee to Lender + | Asgent Mortgage Company, LLC $0.00 3550.00 30.00 |: 50.00 $550.00 *
Toterest | days @} 36.06 Argent Mortgage Company, LLC 30.00 536.06 $0.00 40.00 $36.06 *
Origination Fee to Broker 2.477%] Central National Mortgage ow ~ $0.00 $4,000.36 $0.00 50.00} $4,000.36 *
Appraisal Fee HUDAK APPRAISAL (Wy) $9.00 $150.00 $0.00 30.00 3350.00
Tax Related Service Fee Argeat Mortgage Company, LLC 30.00 $70.00 50.00 350.00 $70.00 *
Flood Search Fee Arget Mortgage Company, LLC $0.00 59.00 $0.00 50.00} $9.00 «
Hezerd Inourance Premium INSURANCE OFFICE OF 3) 30.00 5860.50 $0.00 50.00} $860.50
Closing/Remote Clese/Trip ~ FAMILY TITLE SERVICES INC (Ww) $0.00 3450.00 50.00 $0.00 $450.00 *
Title Ins/Endorsements/Survey FAMILY TITLE SERVICES INC (WW) 30.00 $576.25 $0.00 30.00 3576.25
Reconding/Recording FAMILY TITLE SERVICES INC (4) $0.00 $200.00 $0.00 $0.00 200.00
Courier/Wire/B-Mail Fee PAMILY TITLE SERVICES INC (1) $0.00 3115.00 30.00 $0.00 $115.00 *
TOTAL CHARGES $7,217.17
ESCROW ACCOUNTS
Ansaal Amomat Monthly Amount | Namberof Months | Total Charge |
TAXES $9.00 woo 9 30.00
HAZARD INSURANCE $0.60 9.00 Q 0.00
FLOOD TMSURANCE $0.00 0.00 0 30.00
EARTHQUAKE INSURANCE $0.00 $0.00 0 $0.00
WINDSTORM INBURAKCE 30.00 $0.00 a $0.00
ONTTIAL DEPOSIT 3.00
1 of2
BORAOISE (02/04)
FT92456

exL ar Ar @.?
Case 1:20-cv-03460-KBJ J Document 1 10 Filed 12/29/20 , Page 17 of 93

rtgage Company, i_C
BORROWER'S DISHURSEMENT AUTHORIZATION

Additional Disbursements to Othe

 

Ttica Payable Accouat Number

Tatal Amoust Pad

 

 

 

 

 

 

 

 

Borrower Date Borrower Dae
Dee Borrower Data
ee b~0-os-
SSULERENTESOR TR TENT REPRESENTATIVE Date
BORROISA2 (0804) 7G FT02457

Cx ar A. ~ (i

VO
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 18 of 93

THE COURT OF COMMON PLEAS
COUNTY OF CUYAHOGA

JUSTICE CENTER

 

1200 ONTARIO STREET

CLEVELAND, OHIO 44113

DANIEL GAUL
Judge
(216) 443-8706

February 17, 2017

Anthony L. Viola - ID #32238-160
McKean Federal Correctional Institution
P.O. Box 8000

Bradford, PA 16701

Dear Tony:
1 hope you are as well as a person can be in federal prison.

Just thought I would write to express my feelings of regret on your continued
incarceration. I had hoped that your exoneration in my courtroom would have assisted you in
overturning your federal conviction.

In any case, I am writing to inform you that there is a newly elected Cuyahoga County
Prosecutor. His name is Mike O’Malley. His office may be willing to take a fresh look at
Daniel Kasaris’ misconduct in your case. If Kasaris participated in your federal case,
O’Malley’s office may be able to intervene, or at least support a post-release remedy before
Judge Nugent.

Anyway, this is just a thought. Please let me know if I may assisi you in any way.

I regard you as an extremely decent man and I do hope you will have your conviction
overturned.

Sincerely,

7 Oo
Daniel Gaul .
Judge

DG/mtl

eyhar 2
Gases 48-25 Geac_aaumeantQPnrenk ade: Filed Datearsled WG/24/g0%9

IN THE UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

 

ANTHONY L. VIOLA,
Plaintiff-Appellant,
Vv.

U.S. DEPARTMENT OF JUSTICE, FEDERAL No. 18-2573
BUREAU OF INVESTIGATION; U.S. DEPART-
MENT OF JUSTICE, EXECUTIVE OFFICE FOR
U.S. ATTORNEYS; CUYAHOGA COUNTY
MORTGAGE FRAUD TASK FORCE; and
KATHRYN CLOVER,

Defendants-Appellees.

 

 

FEDERAL DEFENDANTS’ MOTION TO EXPAND THE SCOPE OF
THE PARTIAL REMAND

In this Freedom of Information Act (FOIA) action, plaintiff Anthony L. Viola
seeks records from the Federal Bureau of Investigation (FBJ), the Executive Office for
U.S. Attorneys (EOUSA), and the Cuyahoga County Mortgage Fraud Task Force. In
October 2019, counsel for the federal defendants discovered that the Vaughn index
submitted to the district court in support of EOUSA’s withholdings contained inaccu-
tacies. ‘The federal defendants therefore requested a partial remand to allow EOUSA
to teptocess responsive records and submit a new Vaughn index and declaration to the
district court. The other patties to this appeal did not oppose the motion, and this

Court granted it on October 31, 2019.

eyknr C+ CO!
Basel 28-257 46boay mesh PPnerf 49°: led Patersled R298,

When EOUSA reprocessed the responsive records on remand from this Coutt,
it referred to the FBI a number of records for which the FBI was the custodian. When
the FBI received those records, it discovered that they had not been processed during
the initial phase of district court litigation. The FBI investigated why the records were
not initially processed and found that, when it had initially searched for and gathered
records, it had inadvertently failed to obtain all portions of the responsive records. The
FBI thus determined that, in addition to the records referred from EOUSA, it must
now process the previously unprocessed responsive records within its own investigative
files. The FBI intends to process the additional records expeditiously and then to pro-
vide the district court with a supplemental declaration and Vaughn index.

Because the federal defendants’ motion for a pattial remand asked for a remand
only as to EOUSA, not the FBI—and because this Coutt gtanted the motion without
saying anything further about the scope of the remand—it appears that the district court
may currently lack jurisdiction to consider a supplemental declaration and Vaughn index,
and adjudicate any resulting disputes, as to the FBI. The federal defendants accordingly
request that the partial remand be expanded to include the FBI.

The Cuyahoga County Mortgage Fraud Task Force does not oppose this request.

Viola intends to file a response.

CONCLUSION
The Court should vacate the district court’s judgment with respect to the FBI

and temand with instructions that the FBI be petmitted to produce a supplemental

-2- eykdar C~ gt
easel :28-2503 46 bagumantQPrenPage:Fied Date Filed pAg/e9/2029 2

declaration and Vaughn index after it processes additional records. This appeal should

continue to be held in abeyance until the district court has completed proceedings on

remand as to the FBI and EOUSA.

Respectfully submitted,
SHARON SWINGLE

[s/ Daniel Winik

DANIEL WINIK

D.C. Bat No. 1015470
Attorneys, Appellate Staff
Civil Division, Room 7245
U.S. Department of Justice
950 Pennsylvania Avenue NW
Washington, DC 20530
(202) 305-8849

June 29, 2020

3. eXade C~ PS
Casselilaocu09ZAsoSaB Pacwmnent 446-+\ dled 99/24/19. hage Lig?

U.S. Department of Justice

 

United States Attorney
Western District of Pennsylvania

 

Joseph F. Weis Jr. U.S. Courthouse

700 Grant Street

Suite 4000

Pittsburgh, Pennsylvania 15219 412/644-3500

September 27, 2019

The Honorable Susan Paradise Baxter
United States District Judge

U.S. Courthouse

17 South Park Row, Room A-240
Erie, PA 16501

RE: Anthony L. Viola v. USDOJ FBI, et al.
Civil Action No. 15-242E

Dear Judge Baxter:

In June 2018, the Court granted summary judgment to the federal defendants in this
Freedom of Information Act case, the Federal Bureau of Investigation (FBI) and Executive
Office for U.S. Attorneys (EOUSA). The plaintiff, Anthony L. Viola, appealed that ruling to the
U.S. Court of Appeals for the Third Circuit, where the appeal remains pending.

In the course of preparing the government’s brief on appeal, government counsel
discovered that the Vaughn index that EOUSA prepared and the government filed with this Court
incorrectly described some of the documents at issue. The government has now moved in the
Third Circuit to vacate this Court’s judgment in favor of EOUSA and remand for further
proceedings—in which EOUSA will reprocess the documents at issue and submit a new Vaughn
index and declaration—once the Third Circuit has resolved the remaining issues in the appeal.

OY Dir )_ (): |
ase. Gq WeAwRRB Becument 145-Hidalled 99/30/18. Page 4; ea2

September 27, 2019
Page 2

Because the Third Circuit appeal remains pending, this Court presently lacks jurisdiction,
and the government does not ask that the Court take any action at this time. The government is
filing this letter simply to avoid any delay in notifying the Court of the inaccuracies in EOUSA’s
prior submission. The government regrets those inaccuracies and the resulting inconvenience to
the Court.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

/s/ Michael C. Colville
MICHAEL C. COLVILLE
Assistant U.S. Attorney
(412) 894-7337

eMidr J 9-2
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 24 of 93

.

[pS

DAWN M. PASELA 06-05
4520 CLEARBROOKE DR., UNIT 103
BRUNSWICK, OH_ 44212 ete

PAY TO THE

Ses oe

COLLARS €

organ
alumbus, oNeaszEY

 

Wann Chase. cor..

 

 

 
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 25 of 93

AFFIDAVIT OF KAREN PASELA

STATE OF OHIO \
COUNTY OF CUYAHOGA, SS:

I, Karen Pasela, depose and state under oath as follows:
1. I was the mother of Dawn Pasela, who died on April 25, 2012.

2. For the last three years of her life, Dawn worked for the Cuyahoga County Mortgage
Task Force, first as a contract employee and then as a county employee.

3. Dawn served in tle capacity of officé manager. One of her duties was to maintain the
task force’s files. After Dawn worked there for a while, she said she was concerned that things
were being taken from the files and not returned. She also said some employees had signed her
name when they took the files, and she feared they were hiding them from attorneys representing
the people the task force was investigating. She particularly expressed concern about the way the
cases against Anthony Viola and Susan Alt were being handled. Dawn showed us photos she had
taken of file boxes haphazardly stacked in the hallway, which made them easily accessible to
almost anyone.

4. Dawn also mentioned that some computers in the office had disappeared, and she
couldn’t find out why or where they went.

5. Although Dawn was not trained as an investigator, she was asked to go to a fund-
raising event for Anthony Viola after he had been indicted and to secretly record what was said.
She was also asked to write a check for Viola’s defense fund so the prosecutors could determine
at which bank the fund was being maintained. Dawn wondered about the propriety of these
tactics.

6. Dawn continued to attend events sponsored by Viola’s supporters and eventually
began to sympathize with him because she felt that prosecutors were withholding documents that
could help in his defense.

7. As her disenchantment over what was going on at the task force grew, Dawn began
drinking excessively. This finally led to her termination. The task force later asked her to come
in to discuss reinstatement, but she declined.

8. After the task force learned that Dawn had been subpoenaed to testify on Viola’s
behalf, two investigators came to her apartment to pressure her to reveal what Viola wanted her
to testify about. She told us that the two men said that it would be wise for her to leave Ohio for
a while and that if she testified for Viola she could end up in a federal prison. As a result, Dawn
did not testify.

 
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 26 of 93

9. Dawn was so frightened that the investi
house for 10 or more da

gators might return that she moved into our
ys and stopped drinking.
would see it. Dawn eventual!

She also parked her car in our garage so no one
y began to feel stronger physically and emotionally and moved back
to her apartment.

10. When we visited Dawn the day before she died, we could tell that she had started
drinking again, and we urged her to stop.

11. Dawn was found dead the next day. The cause of death was listed as acute alcohol
intoxication. She was only 26.

Further I sayeth naught.

xs, tac ER; latés
7 [ — F bart

Karen Pasela

  

eA
and subscribed in my presence this IG day of Decembey ,20_/; Z
WA

PAUL VARGO
= NOTARY PUBLIC
+ 2 STATE OF OHIO
ae) Recorded in

 

 

eyuare - G3
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 27 of 93

 

Police gust — hs Garyela's Nests

eae ex GY
a a

Case 1:20-cv-03460-KBJ Document10 Filed 12/29/20 Page 28 of 93

FD-473 (Rev. 6-100)

Shi [208

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ate)
{ TLOCMTONT
1, _ > |
TORT
— bi iy
hereby wii and
b6
, Special Agents b7c
b7D
of the Federal Bureau of Investigation, United States Department of Justice, to place a
Body Recorder
on my person for the purpose ofrecording any conversations
C) Transmitter
with
Qame of Subject(s) )
and others as yet unknown which I may have on or about 2Qloy and
Wate)
continuing thereafter until such time as either I revoke my permission or the FB] terminates the investigation .
Thave given this written permission to the above-named Special Agents voluntarily and
without threats or promises of any kind. I understand that I must be a party to any conversation in order to
record that conversation. I therefore agree not to leave the recording equipment unattended or take any other
action which is likely to result in the recording of conversations to which I am not a party.
Wi
b6
b7c

|

|

|

Cmdr e- OF of
BORE. CU NtoS—30
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 29 of 93

DAWN MARIE PASLILA Obituary. View DAWN PASELA's Obituary by The Plain Dea... Page | of 2

    

bar DADS CO

| :
CLEVELAND.COM BAY eT eS 0h ane

ee Lies

 

Site Svarcn Searca Lous! Business Listings

ie nae |
[Seem - oe

 

 

 

Home News Business Sports Entertainment Interact | Jobs Autos Real Estate Rentals ‘ Classifieds § Find n Save

Obituaries & Guestbooks CIeaiy
Provided by Funeral Directors & Families trom THE PLAIN DEALER ae

Paid Obituaries | Cleveland, OH News Obituaries} How to place an obituary | Sentiments and In Memoriam

 

 

  
 

Resources View Syimpainy © oviaes Fuk for SS] Cus ouity Preimaim Pools Recads in! ind Gaaln Cert cates
Obituary Pret Funeral Home Details
DAWN MARIE PASELA | Visil Guost Book oe
Follaw this Chituary Rupep Fune atitorie i
PASELA DAWN MARIE PASELA nqu 26 Sama OK 440-838-0600 Stare

 

daugnles of Edvard ar a {nee S riko Follow op Faces o«

 

 

For mare intormation about

pow and Christiane Dimer

   

sister of Necc’e © Fras Updales

(Bod, chersned auvt Is and frard cf / / DAWN MARIE PASELA

many She ati oe dearly m 3525 and wil hve n c.r Share with Others

 

hearts 'oraver Blass ot Coristan Au St Bdqel at -
oe > VISIT THE FUNERAL HOME WEBSITE NOW
Kidare Parish Tuesday May tat tt am istermect
Holy Crass Ce: Frenss received at RIPEPI

FUNERAL HOME 5762 SCAR. RO AT SNOW

    

SY mpathy I lowers

RO. MONDAY 2-4 AND 6-8 2M Sympathy Peace Lilyin Gasket
‘, From $39.99
i
P4 RIPEPI : Appropiiate toe Funera’
fd LAE ee eae Home ser, ices
. Can be sent fy friends

family or cotlangues

'
Puplianec in The Plain Oeaiar on Apr: 22, 2972 | Send Now |

View More Arrargemirts

Sign Guest Book

4 ADVEH TGEMENT -

ALY tHotiy: ats ind pretyers ft Darra eur be ;
IMAgte iCss
- Fear) 8 ymant (Comrnbia Stas Ue
Vee full Goast Bses A urtiess oe
iatuin io ieay’s Ohcar os tar Tne Piaei Geatar
oa F

Helpful Links

  

)

 

Additional Resources

Denale io Chor ty

How To Sayin an tae
Find Advice & Support

Furaa

 

Faw io fete 2, cap ay

RNQRT e~ ()- b

http://obits.cleveland com/obituaries’cleveland/obituary .aspx?n=dawn-marie-pascla&pid=... 4/30/2012
 

eens Ragen of 92
822974 DEFENSE SUBPOENA RECEIVED FOR FILING

03/15/2012 08:34:26

. ERALD E. FUERST, CLERK
(Criminal Rule 17) GERA

 

 

 

THE STATE OF OHIO PRECIPE DS 822974
Cuyahoga County Case Number: CR-10- 543886 -A

To the Sheriff of Cuyahoga County: JUDGE: DANIEL GAUL

You are hereby commanded to summon: ROOM: JC19D

DAWN PASELA
5676 BROADVIEW ROAD APT. 201
CLEVELAND, OH 44134-0000

Please Call Defense Attorney: JOHN B GIBBONS at (216) 363-6086 BEFORE Appearing

TO THE WITNESS

YOU ARE HEREBY ordered to appear, under penalty of law, before the COURT OF COMMON PLEAS, held at the Courts Tower -
Justice Center, Lakeside and Ontario Streets, in the City of Cleveland, within and for said County, on the 21st day of March, 2012,
at 09:00 o'clock A.M., to testify to all and singular such matters and things which you may know in a certain action in court pending,
and then and there to be determined, between the STATE OF OHIO, plaintiff, and ANTHONY L VIOLA (defendant 11873387), on
the part of the DEFENSE,

WITNESS, GERALD E. FUERST, Clerk Court of Common
Pleas, and the seal of said Court, as Cleveland, Ohio, this
15th day of March, A.D. 2012.

GERALD E. FUERST, Clerk

  

by

 

 

FOR SHERIFF'S USE ONLY

 

RETURN OF SUBPOENA:

On 31A)12 +1 STever Pra wc Peesevpust served the within named for him, them, at
their usual place of business or residence, a true and certified copy thereof with all endorsements thercin .

 

 

 

 

 

 

 

 

 

 

 

SHERIFF FEES
Service and Returns ......0cc.:0ccccteceeee $
Miles Traveled .....0.ceccccscscessusea eens $ CUYAHOGA COUNTY SHERIFF DEPT.,
Sheriff
Tolal |. cssssianecanase |S —
_ PBepuySherifl Process Sepvee

 

 

 

 

 

CMSN6062 Or I -

 

 
15:34:23

Cc

 

Ase 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 31 of 93 3679

Kassouf - Cross/Weintraub

Q. And were there times when you listened to it with
members of the U.S. Attorney's Office?

A. Well, a lot of those documents -- not documents. I
don't know what type of file it would be. Maybe a PDF,
whatever type of wave.

Q. Audio wave?

A. Audio wave file. Apologize about that. Whenever they
were provided to us, I had a chance to listen t0(same) and

so did Mr. Saunders.

OYA T ( (p: |

 
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 32 of 93

would have been located through the FBI's searching efforts. As a result of its search efforts, the
FBI located responsive main file 329E-CV-71645, and several sub-files 329E-CV-71645-1A and
329E-CV-71645-GJ-1A, which were indexed to plaintiffs name. During a detailed review and
processing of the records, the FBI did not locate the specific two items detailed above. —

(25) Ina further effort to locate the above items, RIDS contacted on November 14, 2016,
the lead FBI Special Agent (“SA”) over plaintiffs criminal investigation, and he confirmed that the
above described items are not in the FBI’s custody. The SA informed RIDS, “There were no

onsensual monitoring, or transcripts in which the FBI tasked Ms. Dawn Pasela. Any
[taskings] sic would have been done by the Cuyahoga County Mortgage Fraud Task Force, and not
the FBI.” The FBI did not retain any such records. In addition, as to any emails from and to
Katherine Clover, the SA reported, “Early in the investigation Ms. Clover retained her attorney,
therefore to my knowledge any correspondence would have been between the USAO and her

attorney.”

JUSTIFICATION FOR NONDISCLOUSRE UNDER THE PRIVACY ACT

(26) When an individual requests records about themselves from the FBI, RIDS first
considers the request under the Privacy Act, which generally provides individuals a right of
access to records about them maintained in government files, unless the records are part ofa
system of records exempted from individual access. See 5 U.S.C. § 552a(d). Exemption (j)(2)
exempts from mandatory disclosure systems of records “maintained by an agency or component
thereof which performs as its principal function any activity pertaining to the enforcement of
criminal laws, including police efforts to prevent, control, or reduce crime or to apprehend

criminals...” 5 U.S:C. § 522a(Q)(2). To SC
15

OyQaT F-9r
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 33 of 93

Professional
Profile:

History:

Education:

Language:

Volunteering:

5407 Alber Ave

Parma, OH 44129
440.915.9207
dawn_pasela@hotmail.com

Dawn Pasela

 

Experienced professional manager of administration in a variety of environments. Office manager
looking to continue a career in the security industry through investigations. Ambitious Law
Enforcement/Information System student with success in coordinating career path with education.

State of Ohio, Attorney General’s Office - Mortgage Fraud Task Force
Office Manager = 2008-Present

* Direct communications between multiple agency task force members.

« Efficiently communicate with local, state and federal level agencies,

« Design and implement evidence receiving and recording system for documenting chain of
custody,

» Convert files to electronic formats and filings for case preparation.

» Prepare cases’ documents for trial.

* Design and maintain network of information for task force and deconfliction purposes.

e Evidence processing, including but not limited to receiving evidence, creating chain of custody,
converting files for investigators, creating and maintaining case file evidence structure.

Shooz Beachwood, OH
General Manager 2007

» Executed daily operations of financial reporting, employee files, store operations, loss
prevention, document retention and reconcilialions.

« Trained and managed 45 employees and achieved significant improvements in their
productivity, margin and ‘customer relations skills.

s Interpreted company policies to workers'and human resource regulations.

e Instructed computer courses on Microsoft applications and basic computer hardware operation.

e Working knowledge in SAP, ADP,IMS, POS, JDA, Kronos, Macros and Microsoft Excel, Word,
Access, PowerPoint and Outlook.

e Conducted and assisted in both internal and external theft cases, check fraud and credit card
disputes.

CompUSA Beachwood, OH
Operations/HR Manager ‘ 2004 - 2007

e Served as Training Department Coordinator for locations network maintenance, including class
set-ups, software requirements, firewall setup, computer configuration, network setup
(hardware and software) and computer trouble shooting.

* As Training Department Coordinator, instructed Microsoft Office Application courses to
consumers and businesses, instructed employees on computer system use and services.

e Same responsibilities as General Manager of Shooz.

Cuyahoga Community College Parma Heights, OH
Associate — Law Enforcement ' ; . May 2009

American Sign Language
English Sign Language

Youth Challenge 1999-2003
St. Ignatius Soup Kitchen 2002-2004
Parma Animal Shelter 2008
Founder of Student Criminal Justice Club — Tri-C 2008

ethar
' Re: Final witasesds 20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 34 of 93 Page | of 2

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: tonytopaz <tonytopaz@aol.com>
Subject: Re: Final witnesses

Date: Mon, Apr 16, 20124 1:34 pr

OK

she has has a right to have an attorney court appointed for her to represent her. If you confer with john | am
sure he will agreee. If | do not raise that issue with the judge and she testifies and admits to being on pain
killers or whatever she was on and admits other things and is then indicted all sorts of problems woulexist. —
Therefore, in the abundance of caution | will suggest that he appoint an attorney for her to deal with her drug
abuse issues as well as whatever crimes she may have committed after she was fired.

The purpose of the hearing will be to ascertain if she needs a laywer. She cant testify without an attorney
unless she does not want one. She will be asked incrimidating questions and may incriminidate herself.

dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863
216-698-2270 (fax)

>>> 04/16/12 7:49 PM >>>

3 witnesses left: michelle crissey, Steve Greenwald and Dawn Pasela, Gibbons was going to get with all of
them, we're trying to have them there first thing ... if they don't show, we'll move to my testimony. !f Dawn does
not show, I'll ask for a hearing after trial to figure out what, if anything, she knows about computers or
discovery.

Thanks,
Tony

----Original Message——- '

From: Danie! Kasaris <dkasaris@cuyahogacounty.us>

To: tonytopaz <tonytopaz@aol.com>

Cc: Donald Cleland <dcleland@cuyahogacounty.us>; Nick Giegerich <Igiegerich@cuyahogacounty.us>
Sent: Sat, Apr 14, 2012 7:59 pm

Subject: Re: MONDAY

thank you

| have to ask the judge to appoint an attorney to represent dawn pasela because she has 5th amendment
rights and issues like greenwald and fairfield, just an FYI —I think | mentioned that on the record at least twice
She was fired for refusing a drug test in late May 2011 when she was clearly stoned —staggering down the
hallway of our office, eyes rolling back into her head, slurred groggy speech—so there is an issue with respect
to which drugs she may have abused that day, in addition to the issues surrounding her breaching a statutory
mandated confidentiality agreement she signed with the OAG which she apparently broke.

she is apparently subject to prosecution for both of the above issues.

dan kasaris

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor

ey Br

http://mail.aol.com/369 12-11 1/aol-6/en-us/mail/PrintMessage.aspx 8/24/2012
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 35 of 93

Resumes

Kathryn Clover - Lakewood, OH
Work

Company: Neighborhood Progress inc May 2042 to 2000
Legal intern

Company: Housing advocates ing - Cleveland, OH May 2011 to Oct 2012
Senior law clerk

Company; Cuyahoga county prosecutor's office - Cleveland,OH Mar 2010 to May 2012
Such investigation lead to the indictments and convictions

 

Company: Chateau management investments - Cleveland, OH Feb 2005 to Aug 2008
Owner and pariner

Education
aro Marshall College Of Law, Cieveland State University - Cleveland, OH Jul 2073
.d,

Hide details

PHONES @ ADDRESSES

Name Address Phone

Kathryn K Clover 208 Springwood Dr, Oxford, OH 45056 (513) 523-4470
Kathryn Clover 13935 Lake Ave, Lakewood, OH 44107 (216) 221-5955

Kathryn E Clover 2750 Fair, Lancaster, OH 43430 (740) 653-9079

Kathryn E Clover 2750 Fair Ave, Lancaster, OH 43130 {740} 653-9079
Kathryn K Clover $233 Deliwood Rad, Cleveland, OH 44118 (216) 320-0301
Kathryn E Clover 435 Eastwood Ave, Lancaster, OH 43130 (740) 653-9079

Kathryn Clover 547 Herbert PI Nw, Canton, OH 44703

Kathryn Clover 1093 Norka St, Akron, OH 44307

Kathryn Clover 717 Sylvan Ct Ne, Canton, OH 44704

Kathryn Clover 1512 2Nd Si Se, Canton, OH 44707

Kathryn K Clover 4236 Riggs Rd, Oxford, OH 45056

Kathryn Clover 202 Young Ave’ Se, Canton, OH 44707

Kathryn Clover 206 Springwood Dr, Oxford, OH 45056 (513) 284-***«
ORGANIZATIONS

Name / Title Company / Classification Phones & Addresses
Kathryn Clover REINE MODEL MANAGEMENT LLC

Kathryn Clover CHATEAU MANAGEMENT LLC

Kathryn K Clover MKM TALENT GROUP, LTD
<athryn Clover CHATEAU MANAGEMENT INVESTMENTS LLC

SOCIAL NETWORKS

GooglePlus

athryn K Clover age ~36 , OH, Olmsted Falls, OH, North Olmsted, OH, Westerville, OH,

Lived in: Oxford, OH, Westlake, OH, Cleveland, OH, Lakewood
Columbus, OH, Cincinnati, OH, Hamilton, OH

CBT T > 9:
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 36 of 93

——_ _ _

From: Kasaris, Daniel

Sent: Thursday, February 23, 2012 11:12 AM
To: Kathryn Clover

Subject: Re: assistance in investigating crimes
Attachments: Daniel Kasaris1.vcf

something like this is fine with me

march of 2010-August 2011

Assisted Cuyahoga County Prosecutor's office Mortgage Fraud Unit in investigating crime committed by Lender
Employees, Appraiser, Realtors, and Mortgage Brokers. Such investigation lead to the indictment and or conviction of a
number of people involved in committing more than $10,000,000.00 worth of mortgage fraud in Cuyahoga County.

dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 2/23/2012 10:29 AM >>>
ok thanks, no worries, | said that | would get it to him this weekend!
| just wanted to clear it with you obviously

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Kathryn Clover <kclover24601@yahoo.com>
Sent: Thursday, February 23, 2012 10:23 AM

Subject: Re: assistance in investigating crimes

I will put something together for you and send it back ASAP
dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 2/23/2012 10:17 AM >>>

thanks, but | can't really put names on a resume... how would you suggest | word it:

Professor Lind wondered if it would be possible for me to put something like,

"oro bono assistance in the investigation, prosecution and investigation in mortgage fraud with the
mortgage fraud task force of Cuyahoga County..."

thoughts?

58 eV Rr yp ~ Q. 2
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 37 of 93

From: Kasaris, Daniel

Sent: Thursday, February 23, 2012 10:53 AM
To: Kathryn Clover

Subject: Re: assistance in investigating crimes
Attachments: Daniel Kasaris1.vcf

i will get that 2 you 2 day

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 2/23/2012 10:29 AM >>>
ok thanks, no worries, | said that | would get it to him this weekend!
| just wanted to clear it with you obviously

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Kathryn Clover <kclover24601 @yahoo.com>
Sent: Thursday, February 23, 2012 10:23 AM
Subject: Re: assistance in investigating crimes

i will put something togetehr for you and send it back asap
dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 2/23/2012 10:17 AM >>>

thanks, but | can't really put names on a resume... how would you suggest | word it:

Professor Lind wondered if it would be possible for me to put something like,

"5ro bono assistance in the investigation, prosecution and investigation in mortgage fraud with the
mortgage fraud task force of Cuyahoga County..."

thoughts?

(As you know | am trying to get into the Housing Court to do work with helping people who have gone
through foreclosure get title out of their names etc.. volunteer at first, but hope to turn it into a job by
summer)

thanks so much- .
He wants to make sure | show my ability and things | have done, but | don't want overstep anything
From: Daniel Kasaris <dkasaris@cuyahogacounty.us>

To: kclover24601@yahoo.com

60 Cyr y ~ Q-3
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 38 of 93

(As you know | am trying to get into the Housing Court to do work with helping people who have gone
through foreclosure get title out of their names etc.. volunteer at first, but hope to turn it into a job by
summer)

thanks so much-

He wants to make sure | show my ability and things | have done, but | don't want overstep anything
From: Daniel Kasaris <dkasaris@cuyahogacounty.us>

To: kclover24601@yahoo.com

Sent: Thursday, February 23, 2012 10:12 AM

Subject: assistance in investigating crimes

per your request since march of 2010 you have assisted investigators and or investigated the following persons
which have lead to indictmetns and or convictions of crimes:

1. denise obrock--argent

2. mike scola--argent

3. angela pasternak--argent

4. Linda Warner--appraiser

5. Gerald Spuzzillo--appraiser

6. Leighann McCarthy--realtor

7. Dale Adams--Mortgage Broker

8. Nick Myles--Broker

this list does not include other person who you provided information on

dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

59 COXh gir Sy - Q- 4
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 39 of 93

 

From: Kasaris, Daniel

Sent: Wednesday, February 15, 2012 3:40 PM
To: Kathryn Clover

Subject: Re: chat management

Attachments: Daniel Kasaris.vcf

you are in class you should not be answering emails.
go do your school work and listen to teacher
hahaha

dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 2/15/2012 3:35 PM >>>
sorry i am in class. i dont have time to do all this plus get ready for trial plus everything else. | will
have to get to this when i can

or we will have to - ei

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Kathryn Clover <kclover24601@yahoo.com>
Sent: Wednesday, February 15, 2012 3:33 PM
Subject: Re: chat management

thx
dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> a Clover Sao 2/15/2012 3:30 PM >>>

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: kclover24601@yahoo.com

Sent: Wednesday, February 15, 2012 8:05 AM
Subject: chat management

104 Chu rye oS
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 40 of 93

a

 

From: Kathryn Clover <kclover24601@yahoo.com>
Sent: Thursday, December 1, 2011 11:15 AM

To: Kasaris, Daniel;Kathryn Clover

Subject: Fw: jeff muzila

Attachments: jeff zephix muzila fake.docx

This guy is stealing pics from my photographer and others and claiming them as his own and selling
them,

possibly my pics too, and other models. What would you suggest | do? He has several identities
apparently,

and has shut down his pages bc he found out that we were on to him. | am afraid though he will just
make a new id.

| don't know if he sold anything, he shut it down before | could go in as a spy. | will see if Mike
Knows...

Any thoughts?
thank you
kat
here is his info:
Jeff Muzila aka Jeff Zephix
DR-05-307 139

JEFFREY MUZILA
659 DEWITT DRIVE Highland Heights- prior addy

17825 Lakeshore Blvd, 44119
(216) 513-3760

http://www.custombrackets.com/ says he works there

 

http://www. blogger.com/profile/1 28534850873 13548505
http://www.myspace.com/darkzephix

htto:/Awitter.com/#l/izephix

htto://zephix.deviantart.com/

wo Cpr T- 04
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 41 of 93

le _ aioe —

From: Kasaris, Daniel

Sent: Tuesday, January 31, 2012 2:01 PM

To: Kathryn Clover

Subject: Re: sappers computer

Attachments: 55960.mddata.png; 142919.JPG; 142920.JPG; 142921.JPG; 143531.JPG; Daniel Kasaris.vcf
ok

chuck wilson has my external drive on it as he is reinstalling the sapper computer stuff on it as my external hard drive
was | was havign issues with opening his some of the pictures. Chuck also indicates that he will be able to restore
deleted videos to so | said put them on the hard drive so | have them. Once | get the hard drive back | will secure all the
pics you want.

here are a few that i did find before i began to have issues opening data on the computer
i will get you want you need all the animals and any doc pic | will get for you
going to grand jury now

dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863
216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 1/31/2012 1:52 PM >>>
if you have them please

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: kclover24601@yahoo.com

Sent: Tuesday, January 31, 2012 1:46 PM

Subject: sappers computer

earlier you indicated that you wanted pics from sappers computer--pics of your pets and of your vocal teacher--
do you still want them?

please advsie

thank you

dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863
216-698-2270 (fax)

 ExkoT D~ 0?
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 42 of 93

em _

From: Kathryn Clover <kclover24601@yahoo.com>
Sent: Monday, January 23, 2012 3:34 PM

To: Kasaris, Daniel;Kathryn Clover

Subject: Re: viola

yeah, do you think i am doing jumping jacks over here? no... but you have to deal with
what youre given. come on, all of us are smarter than tony.... seriously.

tony's problem is his arrogance, and his underestimation of you, nick and me. mainy me.
i am going to take him down and make him pay for ruining my life. bring it tony.

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Kathryn Clover <kclover24601@yahoo.com>
Sent: Monday, January 23, 2012 3:29 PM

Subject: Re: viola

i don't know ok

try and keep it out and the stuff in it out but it is not just these proceeds I am concerned about ok --[ am
concerned about your future as well.

ij am concerned about a lot of things

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 1/23/2012 3:25 PM >>>
yes i am aware that everyone in the world can see it. got it. not a fan.
now we just have to mitigate . what else can you do

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Kathryn Clover <kclover24601@yahoo.com>
Sent: Monday, January 23, 2012 3:24 PM

Subject: Re: viola

 

dan

283 Cy Dr y+ ¢ 8
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 43 of 93

a _

 

From: Kasaris, Daniel

Sent: Monday, October 3, 2011 1:32 PM
To: Kathryn Clover

Subject: Re: WELLS FARGO

Attachments: Danie! Kasaris.vcf

wed-Friday.

| will schedule wells fargo next Tuesday from 11 to 1? how is that?
Kasaris

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863
216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 10/3/2011 11:58 AM >>>
When are you going to Chicago and for how long?

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: kclover24601@yahoo.com

Sent: Monday, October 3, 2011 8:23 AM

Subject: WELLS FARGO

please advise when your schedule permits you to
1. discuss long beach

2. discuss wells fargo

3. discuss argent

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863
216-698-2270 (fax)

468 © YQ iDT y= 3-9
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 44 of 93

ee —

From: Kasaris, Daniel

Sent: Wednesday, October 12, 2011 12:35 PM
To: Kathryn Clover

Subject: Re: wells fargo

Attachments: Daniel Kasaris.vcf

well said--alot on my plate--my office looks like an office supply store with 90 binders in it.
yes Thursday will discuss wells fargo.
also | know you are a full time law student so you have a lot 2 do to.

ok

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863
216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 10/12/2011 11:30 AM >>>

When we meet on Thursday | would like to please discuss where we are at with the Wells Fargo
subpoenas. | know

there is a lot on the plate, but you know | can multi task very well. | need to fulfill obligations to both
parties | work for as you know and | know this woman was taken advantage of and | can't just sit by.
| know assured and wells are doing bad things. | would at least like to start perusing. (not too much)
We can discuss Thursday.

Thanks
Kat

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Gary Stein <gstein@cuyahogacounty.us>

Cc: kclover24601@yahoo.com

Sent: Wednesday, October 12, 2011 7:23 AM
Subject: argent

gary
the report you and kat are working on does not need to be done for another month

thx
dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor

456 Ck id t ‘iy - Qj. fo
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 45 of 93

From: Kasaris, Daniel

Sent: Wednesday, February 22, 2012 7:40 AM
To: Sarah;Kathryn Clover

Subject: Re: Wow!!

Attachments: Daniel Kasaris.vcf

so i would be south african ?

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863
216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 2/21/2012 2:26 PM >>>
I'm in!

From: Sarah <solidgoldsarah@live.com>
To: Kathryn Clover <kclover24601@yahoo.com>
Cc: Daniel Kasaris <dkasaris@cuyahogacounty.us>
Sent: Tuesday, February 21, 2012 12:52 PM
Subject: Re: Wow!!

 

How about African American sister wives? Maybe We'd fit in with the rest of the scenery? If Dan wants to
come he can always be an African American orthodox Jewish guy- I think both are good decoys

"Diamonds are Formed Under Pressure"

On Feb 21, 2012, at 12:45 PM, Kathryn Clover <kclover24601@yahoo.com> wrote:

i say we dress like sister wives mormons.. or is that too obvious lo!

From: Sarah <solidgoldsarah@live.com>
To: Kathryn Clover <kclover24601@yahoo.com>

Cc: Daniel Kasaris <dkasaris@cuyahogacounty.us>
Sent: Tuesday, February 21, 2012 12:16 PM
Subject: Re: Wow!!

Finally!!! A reason to go somewhere incognito w our wigs!!
Omg I would seriously love to just watch her and the place in action- we could always go in

masks and pretend we r coming from a masquerade! They just had one on my soap opera and it
looked fun!

"Diamonds are Formed Under Pressure"

On Feb 21, 2012, at 11:55 AM, Kathryn Clover <kclover24601@vyahoo.com> wrote:

vo eCwadr Y- Gl
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 46 of 93

From: Kathryn Clover <kclover24601@yahoo.com>
Sent: Monday, January 23, 2012 3:34 PM

To: Kasaris, Daniel;Kathryn Clover

Subject: Re: viola

yeah, do you think i am doing jumping jacks over here? no... but you have to deal with
what youre given. come on, all of us are smarter than tony.... seriously.

tony's problem is his arrogance, and his underestimation of you, nick and me. mainy me.
iam going to take him down and make him pay for ruining my life. bring it tony.

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Kathryn Clover <kclover24601@yahoo.com>
Sent: Monday, January 23, 2012 3:29 PM

Subject: Re: viola

i don't know ok

try and keep it out and the stuff in it out but it is not just these proceeds I am concerned about ok --I am
concerned about your future as well.

i am concerned about a lot of things

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 1/23/2012 3:25 PM >>>
yes i am aware that everyone in the world can see it. got it. not a fan.
now we just have to mitigate . what else can you do

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Kathryn Clover <kclover2460 1@yahoo.com>
Sent: Monday, January 23, 2012 3:24 PM

Subject: Re: viola

 

dan

283 CY (Qi >) 7 ( PS
 

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 47 of 93

iam going to take him down and make him pay for ruining my life. bring it tony.

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Kathryn Clover <kclover24601@yahoo.com>
Sent: Monday, January 23, 2012 3:29 PM

Subject: Re: viola

i don't know ok

try and keep it out and the stuff in it out but it is not just these proceeds I am concerned about ok --I am
concemed about your future as well.

iam concerned about a lot of things

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 1/23/2012 3:25 PM >>>
yes i am aware that everyone in the world can see it. got it. not a fan.
now we just have to mitigate . what else can you do

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Kathryn Clover <kclover24601@yahoo.com>
Sent: Monday, January 23, 2012 3:24 PM

Subject: Re: viola

look I agree but that report is public record now--every one has access to it. | mean everyone and
everything in it is there for whomever to read and I dont like that one bit.

as far as intimidation concerned that is NOT going to happen.

[have full faith in you and in your ability to handle Tony and in our ability to prepare you for tony and
what may happen.

We can discuss milano later. I dont care what I have been told that is an anomaly or was an anomaly.
Like I said I have full faith in you, your abilities and in our ability to prepare you for it.

dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 1/23/2012 3:20 PM >>>
well a bunch of shit that happened during that trial sucks but whats done is done.

we deal with it and figure it out.

Cxwwor F- GFR
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 48 of 93

pe

From: Kasaris, Daniel

Sent: Monday, February 6, 2012 2:10 PM
To: Sarah;Kathryn Clover

Subject: Re: "the meadowbrook estate"
Attachments: Daniel Kasaris1.vcf

thank you

we are doing the trash pull tomorow lets see what we get
let me know what you see next

thx

dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863
216-698-2270 (fax)

>>> Sarah <solidgoldsarah@live.com> 2/6/2012 2:08 PM >>>
Darn the car was gone but now | know to get plate for future sightings :) garage door was up today- topaz and old
burgundy Benz were in there- newspapers still in driveway

"Diamonds are Formed Under Pressure"
On Feb 5, 2012, at 5:12 PM, Kathryn Clover <kclover24601@yahoo.com> wrote:
totally! get the license plate! what bitch is staying there lol!!! hahahahaha

From: Sarah <solidgoldsarah@live.com>

To: Daniel Kasaris <dkasaris@cuyahogacounty.us>; Kat <kclover24601@yahoo.com>
Sent: Sunday, February 5, 2012 4:44 PM

Subject: "the meadowbrook estate"

That's what tv called his house on meadowbrook ha! So just drive pastit-4 newspapers in the
driveway and a gold dodge stratus- want me to get license plate number? Trash is tues so I'll let u
know if I see anything out tomorrow night after I leave work

"Diamonds are Formed Under Pressure"

Crwgr J- ¢.l4
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 49 of 93

—E __

 

From: Kathryn Clover <kclover24601 @yahoo.com>
Sent: Wednesday, February 15, 2072 3:53 PM

To: Kasaris, Daniel;Kathryn Clover

Subject: Re: Fwd: Re: tony v

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Kathryn Clover <kclover24601@yahoo.com>
Sent: Wednesday, February 15, 2012 3:50 PM
Subject: Re: Fwd: Re: tony v

 

Daniel J. KasarisAssistant County ProsecutorCuyahoga County, Ohio1200 Ontario ST. 9th Floor216-443-
78632 16-698-2270 (fax)>>> Kat Clover <kclover24661(@vahoo.com> 2/15/2012 3:41 PM >>>

From: Daniel Kasaris <dkasaris@cuyahogacouniy.us>

To: solidgoidsarah@live.com:; kclover24601 @yahoo.com

Cc: AClar@ag.state.oh.us; Donaid Cleland <dcleland@cuyahegacounty.us>; Gary Stein <gstein@cuyahogacounty.us>,
Nick Giegerich <igiegerich@cuyahogacounty.us>, Nicole DiSanto <ndisanto@cuyahogacounty.us>

Sent: Tuesday, February 14, 2012 11:06 AM

Subject: Fwd: Re: tony v

a Forwarded Message -----

game set match "super tony"

ladies

|

Daniel J. Kasaris Assistant County Prosecutor Cuyahoga County, Ohio 1200 Ontario ST. 9th Floor 216-443-
7863 216-698-2270 (fax

Sent from Yahoo! Mail on Android

—

» evar t- G1
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 50 of 93

From: Kasaris, Daniel

Sent: Wednesday, February 15, 2012 3:50 PM
To: Kathryn Clover

Subject: Re: Fwd: Re: tony v

Attachments: Daniel Kasaris.vcf

 

dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 2/15/2012 3:41 PM >>>

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>

To: solidgoldsarah@live.com, kclover24601@yahoo.com

Cc: AClar@ag.state.oh.us; Donald Cleland <dcleland@cuyahogacounty.us>; Gary Stein <gstein@cuyahogacounty.us>;
Nick Giegerich <Igiegerich@cuyahogacounty.us>; Nicole DiSanto <ndisanto@cuyahogacounty.us>

Sent: Tuesday, February 14, 2012 11:06 AM

Subject: Fwd: Re: tony v

-—--- Forwarded Message -----

game set match “super tony"

ladies

thx
dan

Daniel J. KasarisAssistant County ProsecutorCuyahoga County, Ohio 1200 Ontario ST. 9th Floor2 16-443-
78632 16-698-2270 (fax

 

Sent from Yahoo! Mail on Android

2 Oykor J- Plo
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 51 of 93

From: Kathryn Clover <kclover24601@yahoo.com>
Sent: Wednesday, February 15, 2012 3:41 PM

To: Kasaris, Daniel;Kathryn Clover

Subject: Re: Fwd: Re: tony v

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>

To: solidgaldsarah@live.com; kclover24601@yahoo.com

Cc: AClar@ag.state.oh.us; Donald Cleland <dcleiand@cuyahogacounty.us>; Gary Stein <gstein@cuyahogacounty.us>;
Nick Giegerich <Igiegerich@cuyahogacounty.us>; Nicole DiSanto <ndisanto@cuyahogacounty.us>

Sent: Tuesday, February 14, 2012 11:06 AM

Subject: Fwd: Re: tony v

wono- Forwarded Message -----
game set match "super tony”
ladies

thx

dan

Daniel J. KasarisAssistant County ProsecutorCuyahoga County, Ohiol200 Ontario ST. 9th Floor216-443-
78632 16-698-2270 (fax)

Sent from Yahoo! Mail on Android

103 Oar FE GLO
Cabesd LOec0Os460 KB Doodtirhent ied: FiaI/242 90 Spdyegstib tes 23

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 1:10 CR 75
: )
Plaintiff, ) JUDGE DONALD C. NUGENT
) .
Vv. )
)  GOVERNMENT’S RESPONSE IN
KATHRYN CLOVER, ) OPPOSITION TO CLOVER’S
) MOTION FOR EARLY
Defendant. ) TERMINATION OF PROBATION

Now comes the United States of America, by and through its counsel, Steven M.
Dettelbach, United States Attorney, and Mark S. Bennett, Assistant United States
Attorneys, and hereby respectfully moves this Honorable Court to issue an order denying
Defendant Kathryn Clover’s Motion for Early Termination of Probation for the following

reasons:
(1) | This Court sentenced Clover on September 28, 2011 4 years probation with

10 months of house arrest. Clover has only served 1 year and 4 months -

not even half of her sentence;

eit h - G:s
Cagtase Wag-QhesadeePasdiutfteniled: PRéeh1bi29/20 5 PRgg Sto: 9424

(2)

(3)

)

2s
The issue of restitution still needs to be determined. However, the parties
agreed in the written plea agreement that the loss caused to the lenders by
Clover’s fraudulent conduct exceeded $1 million. Accordingly, Clover will
have a substantial restitution amount to pay, and her probation should be
continued to allow the Court to oversec her restitution;

As this Court knows, Clover provided false testimony during the trial of this

a
matter. Because of her false testimony, the government did not move for

 

the full amount of 5K1.1 contemplated by the plea agreement and, as such,
Clover’s sentencing guideline range 15 to 21 months in Zone D, based on
an offense level of 14 with a criminal history category of I. Accordingly,
Clover should have been sentenced to a term of imprisonment. However,
the Court granted defense’s request for a further reduction of levels
pursuant to 5K1.1 and placed Clover in a range and zone allowing for a
sentence of probation. Clover has already been given an extremely
favorable sentence and this Court should not give her the additional benefit
of the early termination of her probation;

As part of her plea agreement, Clover was not prosecuted for her role in
other mortgage fraud schemes, nor did the government request that this
Court take into consideration at the time of sentencing ine involvement in
other mortgage fraud schemes as “other relevant” conduct, which would

have greatly increased her guideline sentencing range. Clover has already

E x uibeh ki - @-2
Cao de WE-LPGEARBPBFeMchilae PAPA 26/965. PRAGSP di gz5

(5)

(6)

BE
been given an extremely favorable sentence and this Court should not give
her the additional benefit of the early termination of her probation;

The federal government did not prosecute Clover for bankruptcy fraud, nor
did the Cuyahoga County Prosecutor’s office prosecute Clover for filing a
false police report hased on her false statements regarding the loss of her
diamond ring. Clover has already been given an extremely favorable
sentence and this Court should not give her the additional benefit of the
early termination of her probation; and,

The Cuyahoga County Prosecutor’s office did not prosecute Clover for her
involvement in the companion state prosecution of this mortgage fraud
scheme, or for her involvement in various other mortgage fraud schemes.
Clover has already been given an extremely favorable sentence and this
Court should not give her the additional benefit of the early termination of

her probation.

ekor he 93
Casgsd LO ce 00tZ50 CSU Doo diurténFiled: 2Ms/A/296F PavaGA DH 226

-4..

For the foregoing reasons, the United States respectfully moves this Honorable
Court to issue an order denying Defendant Kathryn Clover’s Motion for Early

Termination of Probation.

Respectfully submitted,

STEVEN M. DETTELBACH
United States Attorney

By: s/Mark S. Bennett
Mark S. Bennett (0069823)
Assistant U.S. Attorney
801 West Superior Avenue
Cleveland, Ohio 44113
(216) 622-3878; (216) 522-8355 (fax)
mark. bennett2@usdoj.gov

exlDr k ~ Q-4
an CFERSE LEER BIRCH WERE Le HLS 751345/20 Page sat ss’ *°°

 

 

    

 

 

 

eS == Sse
= Kaplan Consulting Be Coun nseling, bre. ~
ty 3401 Enterprise Parkway: Phone: ‘Qt b}: F66-5743 FE) 14650-Detrok Avenue
saire' 340 Fane’ (246): 9370187 Siiite 1.48 .
Beachwood, Gifiio. AAG DLIRAO Erriaii: \Kaplan@KaplanGG.com lakewosd, (Ghié:44107-4271g

- we ‘KaplanCCicdrs

Psychological Report —

; Name: a Kathryn Clover.
oA SSocial Security No: = xxxexx-7297
Docket No.: . 1:10CR00075-003
Date of Birth: 10/15/79
_ Date of Examination: 5/16/11
- _ Date of Report: 6/1/11
| Examiner: Robert G. Kaplan, Ph.D., B.CEE., DABPS.
Diagnostic Procedures: Personality Assessment Inventory

-Millon Clinical Muitiaxial Inventory-I

Substance Abuse Subtle Screening Inventory-3

. Trauma Symptom Inventory-2

‘Detailed Assessment of Posttraumatic Stress -
Three-Hour Structured Diagnostic Clinical Interview

“Records Reviewed:

- Presentence Investigation Report of Valencia Small, dated 4/09/10.
Proffer Agreement of Kathryn Fairfield, a.k.a. Kathryn Clover, dated 3/09/09
Plea Agreement, undated
Waiver of an Indictment, undated
Pretrial Release Reporting Instructions, dated 3/09/10
* Order for Presentence Investigation Report, dated 3/11/10
Sentencing Table of the 2008 Federal Sentencing Guidelines Manual
Chapter 5 - Part B - Probation of the 2008 Federal Sentencing Guidelines Manual
Charge Information of William J. Edwards, undated

@ @ @ © @:-e-e & @

evar b- 9.)
/ase:-1:10-cr-00075-DCN Doc #: 29-1 Filed: 09/26/11 8 of 44. PagelD #: 158~
“Case 1:20-cv-03460-KBJ Document 10 Filed 12/2 3/20 Page 57 of 93

ais RE: Kathryn Clover. cartes le 2 a Fbers
fey te Docket IOs. 1:10CR00075-003 ; mis

» Saba who were men. “Additionally, she feared the consequences of being subject to additional charses
* » if'she disclosed everything she believed about the police report and didn’t have any opportunity
- «to consult with her attorney about how to respond to such a question. She was apparently too.
. overwhelmed at the moment, even as a law student,.to realize her fifth amendment right to refi use

to answer such a question on the grounds that it could i incriminate her.

   

-F ollowing her lapse in judgment, Ms. Clover was able to realize that she needed the assistance of ee aa:
- her attorney. She and her attoey asked the prosecutors to recall her to testify again during the =~
_. trial. However, the prosecutors did not recall her since they reportedly believed that it ==
Page jeopardized the outcome of their case. If that is the case, then it would appear that the -:
"prosecutors would also have felt that it served the best intérésts of justice to allow her testimony* “hu
* -. >to. remain unclianged. Therefore, it would be difficult to imagine how she could be punished for
“serving what the prosecutor believed was in the best interests of justice. It might be argued that,
“if the best interests.of justice were not served, she-would not be the-only one why. swould be
“responsible. _

 

. in spite of the great emotional. damage that she suffered, the psychological testing snidioatiea that
-~ her prognosis for recovery is good, Her youth, intelligence, verbal ability, insight, and motivation -
. for.treatment favor’a good treatment outcome, With regard to treatment interventions, she will
5. -* “need: cognitiye-behayioral therapy to restructure -her negative self-image and assertiveness
"~~ ttaining to help her to develop more functional. social relationships. Medications for anxiety, . |
. °. depression, and mood stability will-also help her recover and should be part of the treatment.”
Se oa plan. Abstinence from alcohol will also be necessary for her recovery. Now that she no longer
-» | fears her husband, she is able to be truly open with a psychotherapist and needs a therapist who
at ~ Swill be. warm and caring to provide her with a sense of nurturance that she never had; Such a
=e ‘therapeutic relationship | would also serve as a model for her to seek in other relationships, since,
., \. She has never really: known what such a relationship i is ‘Like. It will take years for her to recover,
ne “but the ultimate outcomeé..is favorable. If she-is to.rémain an‘effective material witness,.such
; treatment should be required i in order to prevent any future lapse in judgment. Treatment Should tote
ee also be more frequent when sheis s subj ected to cross-examination. ess

 

 

 

  
  
   
 
  

 

 

Opinion |

“2 ow ith reasonable psychological certainty, it can, ae sated that

te Ms. ‘Pathan Clover has severe rhestal. Aishelors of: Posttinunitatic Stress Disorder, ‘Chronic; an Leth ss +e
Major Depressive Disorder, Recurrent, Moderate Severity, Chronic; Generalized Anxiety. -° 20) 38 °°
Disorder; Alcohol Dependence, in Early Full Remission; and Bordering Seeeeay
2 Disorder, with Dependent and Histrionic Traits. 5 ah Heo

 

 

eXK Qh = 0. U
“ha poathe Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 58 of 93

   

    
 

r ye M f. Schiacheti sEeg
aw Offic Ice, of pidayeMs
2.:Suite t£

 
    

 

es, a cs Attorney Sehia chat: :

 

   
 
    
  
   
   
  
  
   
   
  
 

: Rave besaan ormed that Kathiyn ‘Clover's sentencing date: ie nited States

District Gourtfor the Northern: District:of Ohiothas been.scheduled.by the
Honorable. Judge: Don Nugent for September 28; 2074.4 am writing ‘ou
esting the. Remonelna rate, :

 

 
 
  

 

you: ‘chin you' re: at thie present. time is Heavily in oived jn assistin the State.
‘Ohiovin several, “Mortgage: Fraud ‘investigations’ ‘and ‘pending: cases. Shes: -
heduled: to testify on‘or about October'17, 2014 in the. State of Ohio v. Turner .
Nash in-the ‘Courtroom of Daniel Gaut: Anaddition at the present time shes <. . -
assisting the State:Government inthe investigation: of top Argent: executives: who
vay have been: responsible for:committing fraud i in. the selling of mortgage.
acked'securities to investors, and others who: may: have-participated in the © iene
ampeting’ with internal Argent.loan: ‘documents. Her work as already lead to. th hag td
ndictment of Several former'Argent: employees: for. tampering: with: these’ nternag.

ean documents, thereby: allowing at least “100 loans:to-be approved when:the.
spproval, was contrary to Argent's stated ‘guidelines: ‘She has: already testified -
eforesa-State'Grand:Jury in that: matter and'‘more Grand jury-testimony is:
xpected. ‘Moreover: ‘she is also working with State Government Prosecutors iy.
nivestigating two motigage brokers® ‘and a title < scompany ‘of. dubious repute who
ppears| was: ieee, deals with two:hAuds (and'‘|sam‘not-referring:to:

 
    

     
   
  
  

     

  

nthe fth State: Ohio anda your request 4he
State Government is requesting that her sentencing be‘continued-until = least.
the ‘middle of November so: Atak the sue. anette mney Be: ednelialed)

   
 
 

 

 

OFFICE OF THE PROSECUTING ATTORNEY ge
it Center» Courts Tower :

       

 

 
led 12/29/20 Page 59 of

%

93

et k= ae owte

LL
©
a
_
c
o
E
5
3
Oo
QA

TF a?

“y

 
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 60 of 93

 

 

 

17

18
19
20
21
22
23
24
25

THE STATE OF OHIO,
SS: DANIEL GAUL, J.

COUNTY OF CUYAHOGA.
IN THE COURT OF COMMON PLEAS

CRIMINAL DIVISION
THE STATE OF OHIO,

Plaintiff,
Case No. 536877

TRIAL EXCERPT
ANTHONY VIOLA,

Defendant.

ns

EXCERPT TRANSCRIPT OF PROCEEDINGS

Q Does this look like a copy of your plea
‘agreement? us”

A Yes, it does.

Q You stood 7 in front of Judge Donald Nugent in
federal court, correct?

A That's correct.

Q When you pled guilty to conspiring with me at
Transcontinental when Mr. Lesniak bought the house on

Gertrude; is that correct?

A It was in that -- in the plea agreement but I had

 

mT AT PAR Ge Pepa p
Saat watt Cor

 

 

 

a a VL

ear vy - (P-!
10

11

12

13

14

15

16

‘17

18
19
20
21
22
x)
24
25

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 61 of 93

451

 

 

already told Mark Bennett, as I stated in the federal

trial, that that was incorrect.
Q That's not my question.

My question was, you pled guilty to conspiring
with Viola's new: mortgage company, Transcontinental

Lending Group, on the transaction on Gertrude, right?

A Correct.

Q That's what you pled guiity to?

A Correct.

Q You were aware that this was false when you pled
guilty?

A I told Bennett that that was incorrect, that you

did not own that branch.
THE COURT: Who's Mr. Bennett?
THE WITNESS: The federal prosecutor.
THE COURT: When did you tell him that?
THE WITNESS: In one of our meetings. ~
THE COURT: You read this document?
THE WITNESS: Yes.

THE COURT: You told him that was

incorrect?

THE WITNESS: I told him that was

incorrect and there's --
THE COURT: What did he say?

THE WITNESS: There's writing -- I don't

ekgr A OL

OWS Te TAT Paling
or oe a =

 

DADPTEDp.
Sos oS

Cuyahoga County, Ohio

a er i aks SSIs T

 
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 62 of 93

— LC

From: Kathryn Clover <kclover24601@yahoo.com>
Sent: Thursday, February 2, 2012 9:29 AM

To: Kasaris, Daniel;Kathryn Clover

Subject: Re: KAT CLOVER AKRON PROPERTIES

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>

To: Gary Stein <gstein@cuyahogacounly.us>, Nicole DiSanto <ndisanto@cuyahogacounty.us>
Cc: Jaye Schlachet <jaye@schlachetlaw.com?, Mark Bennett <Mark.Bennett2@usdoj.gov>
Sent: Thursday, February 2, 2012 8:51 AM

Subject: KAT CLOVER AKRON PROPERTIES

tll

Daniel J. Kasaris
Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863 eyurr O- (:
216-698-2270 (fax)

237
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 63 of 93

sO

From: Kasaris, Daniel

Sent: Thursday, February 2, 2012 9:49 AM
To: Kathryn Clover

Subject: Re: KAT CLOVER AKRON PROPERTIES
Attachments: Daniel Kasaris.vcf

 

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

>>> Kathryn Clover <kclover24601@yahoo.com> 2/2/2012 9:29 AM >>>

   
 

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>

To: Gary Stein <gstein@cuyahogacounty.us>; Nicole DiSanto <ndisanto@cuyahogacounty .us>
Ce: Jaye Schlachet <jaye@schlachetlaw.com>; Mark Bennett <Mark.Bennett2@usdoj.gov>
Sent: Thursday, February 2, 2012 8:51 AM

Subject: KAT CLOVER AKRON PROPERTIES

    

* erhal O- OL
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 64 of 93

——

From: Kathryn Clover <kclover24601@yahoo.com>
Sent: Thursday, February 2, 2012 10:07 AM

To: Kasaris, Daniel;Kathryn Clover

Subject: Re: KAT CLOVER AKRON PROPERTIES

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Kathryn Clover <kclover24601 @yahoo.com>
Sent: Thursday, February 2, 2012 9:49 AM

Subject: Re: KAT CLOVER AKRON PROPERTIES

ies

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

Clover <kclover24601

 

From: Daniel Kasaris <dkasaris@cuyahogacounty .Us>
To: Gary Stein <gstein@cuyahogacounty.us>; Nicole DiSanto <ndisanto@cuyahogacounty.us>

Cc: Jaye Schlachet <jaye@schlachetlaw.com?; Mark Bennett <Mark.Bennett2@usdoj.gov>

Sent: Thursday, February 2, 2012 8:51 AM
Subject: KAT CLOVER AKRON PROPERTIES

231 Char O - (§-2
   

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 P

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>

To: Gary Stein <gstein@cuyahogacounty.us>; Nicole DiSanto <ndisanto@cuyahogacounty.us>
Cc: Jaye Schlachet <jaye@schlachetlaw.com>; Mark Bennett <Mark.Bennett2@usdoj.gov>
Sent: Thursday, February 2, 2012 8:51 AM
Subject: KAT CLOVER AKRON PROPERTIES

 

Li ae
hn ais
a

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863

216-698-2270 (fax)

e yhowr 6 = 0.4

230
7/24/2020

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 66 of 93

iCloud Mail

Subject: RE:

Yeah | have kept up with Manuel's condition. | told John I'm free this Thursday to go so he was
going to call your mom and see what is going on this week. Have you gone yet?

: On Sep 3, 2012 9:35 PM, "dan kasaris" <danieljkasaris@yahoo.com> wrote:

' . Yeal thought pretty good too..when u guys going 2 c manual..havent talked to John today..tumor grapefruit size in

stomach..whole stomach coming out..ahhhh not good..like mag told me and my kids..u see what smoking did to
me ..same there..he was commenting a month ago how he was surprised he was cancer free after all the smoking
he did

‘ From: Kelly Patrick

Sent: 9/3/2012 9:32 PM
To: Danny Kasaris

. Subject: Re:

* Pretty cool! Love Melanie's blue eyes.

- On Mon, Sep 3, 2012 at 8:31 PM, Danny Kasaris <danieljkasaris@yahoo.com> wrote:

https:/Awww.icloud.com/message/current/en-us/index.htmi#view?guid=message%3AINBOX%2F 1239

; http://thepostnewspapers.com/royalton/

check out dem and mel

Daniel J. Kasaris

Assistant Cuyahoga County Prosecutor
Representing the Residents of Ward 6
North Royalton City Council

North Royalton, Ohio

440- 305-4226

From: John Rydarowicz <johnr72hd@yahoo. com>

' To: dan kasaris <danieljkasaris@yahoo.com>
Sent: Monday, September 3, 2012 4:56 PM
Subject: Re:

Dan:
Was that at mom's house on Viola?
LoveDad

From: ‘dan kasaris <danieljkasaris@yahoo. com>
_ To: Kat Clover <kclover24601@yahoo.com>; John Rydarowicz <johnr72hd@yahoo.com>

Sent: Monday, September 3, 2012 2:30 PM
* Subject:

' As ucan see | started early..grabbed my dzia beer bottle and away | went..nothing like.a Stroh s. Hahahah

exaair O- ot

2/2
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 67 of 93
iCloud Mail

——==—= Forwarded message ---------

From: dan kasaris <danieljkasaris@yahoo.com>
Date: Mon, Sep 3, 2012 at 11:00 PM

Subject: RE:

To: Kelly Patrick -

Yes they r..i have some with Tom that r awesome..ok..one night he was working til 5 and | needed the car cause | was
closing..no Tom..so | took my mothers car and went to work..i get there and | see the car rocking back and forth..all steamed
up in McDonald's parking lot..i jumped on the bumper and up popped 2 heads..tom and a female coworker he was banging
in the car...then there were the hand jobs we got from co workers in the cooler.hahahaha...alot of
memories.hahahahaah..john worked at the Boardman McDonald's ..he wanted 2 work there or maybe they figured 3 of us
were 2 much...

 

From: Kelly Patrick
Sent: 9/3/2012 10:42 PM
To: dan kasaris

Subject: RE:

That is pretty cool. They're creating memories they'll remember for the rest of their lives.

On Sep 3, 2012 10:39 PM, "dan kasaris" <danieljkasaris@yahoo.com> wrote:
_ tlike Dem and mel working 2 gether send me back 2 1982 to 1985 when Tommy and | worked 2 gether..

From: Kelly Patrick
Sent: 9/3/2012 10:10 PM
To: dan kasaris

: Subject: RE:

And John's texting me what you're telling him!
On Sep 3, 2012 10:07 PM, "dan kasaris" <danieljkasaris@yahoo.com> wrote:
: Yep..hey emailing u and texting John hahahaa

From: Kelly Patrick

Sent: 9/3/2012 9:51 PM

To: dan kasaris

Subject: Re:

: It's sad. It's not easy to see or hear about people suffering. So many people don't realize the
. consequences of what you do to your body will always catch up to you In some way.

~ On Mon, Sep 3, 2012 at 9:48 PM, dan kasaris <danieljkasaris@yahoo.com> wrote: enadnt
; no haven't talked 2 her 2 day..she was waiting for result of cat scan 2 see if it spread as of 2 weeks ago it haan

spread.,wont operate for another week in the mean time it grows..need 2 get him stronger | guess..

i From: Kelly Patrick
Sent: 9/3/2012 9:38 PM _
: To: dan kasaris ce th (B.T ( (- z

1/2
https:/vww.icloud.com/message/current/en-us/index.html#view ?guid=message%3AINBOX%2F 1239
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 68 of 93

IN THE OHIO COURT OF CLAIMS

ANTHONY VIOLA,

Respondent, : CASE NO. 2020-00507PQ

Vv.
Special Master Jeff Clark

OHIO ATTORNEY GENERAL’S OFFICE —
PUBLIC RECORDS UNIT, ;

Respondent.

 

AFFIDAVIT OF DANIEL J. KASARIS

 

Daniel J. Kasaris, being first duly cautioned and sworn, testifies as follows:

1.

I am an adult, over 18 years of age, and I have personal knowledge of the matters set
forth below.

I serve as Senior Assistant Attorney General in the Special Prosecutions Section of the
Ohio Attorney General’s Office (“AGO”). I have held this position since August 12,
2013.

Prior to my employment in the AGO, I was an Assistant Prosecutor with the Cuyahoga
County Prosecutor’s Office from September 1997 to August 9, 2013.

During my employment as a prosecuting attomey at the Cuyahoga County Prosecutor’s
Office, that office criminally prosecuted Mr. Anthony Viola in state court. In my
capacity as an Assistant Prosecutor with the Cuyahoga County Prosecutor’s Office, I was
on a team of attorneys that criminally prosecuted Mr. Viola. After a trial, the jury

acquitted Viola of the state charges.

eka Q- oO! Exh. A, p | 1
10.

11.

12.

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 69 of 93

Separately, the United States federal government through the United States’ Attorney
office for the Northern District of Ohio prosecuted Mr. Viola on federal criminal charges.
I was not involved in this case.

Since beginning my employment with the AGO in 2013, I have not been consulted on or
involved in any criminal prosecutions against Mr. Anthony Viola.

Since beginning my employment with the AGO, the AGO has not been involved in any
criminal prosecutions against Mr, Anthony Viola.

Since beginning my employment with the AGO, the AGO has defended against civil
lawsuits filed by Mr. Anthony Viola against myself and other AGO employees.

{ understand that the AGO received a public records request that stated:

“Assistant Ohio Attorney General Daniel Kasaris has used a personal Yahoo account for
official business. I’m attaching an example of an e mail from his Yahoo account with an
official signature. I’m asking you to look into this Yahoo account and determine whether
its use violates Ohio public records laws. I’m also asking you to review that Yahoo
account and search for records responsive to my recent records request, which sought all

e mails from the inception of his employment in 2013 until the present mentioning the
following key words:

--Task Force or Mortgage Fraud Task Force -- Bryan Butler

-- Dawn Pasela -- Matt or Matthew Fairfield
-- Kathryn Clover -- Jay Milano

-- Anthony or Tony Viola -- Peter Beck

--Mark Bennett -- Arvin Clar”

--Mortgage Fraud

I] maintain a personal email account with Yahoo.com, Danieljkasaris@yahoo.com.

For the most part, I use my email account with Yahoo for personal communications
unrelated to my AGO employment.

On very rare occasions, | have sent to my Yahoo email account copies of emails that I
received on my AGO email account. The emails that I sent from my AGO email account

to my Yahoo email account were all duplicates of AGO emails. These emails involved a

Pyle Q- 92 Exh. A, p | 2
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 70 of 93

criminal prosecution that was separate and unrelated to any matter involving Mr.
Viola. Once that criminal case concluded, I deleted the duplicate emails from my Yahoo
account. I also saved the emails in my AGO email account to the AGO case file for that
case, which are maintained in accordance with the AGO record retention policies.

13. I have no emails related to my AGO employment on my personal Yahoo account.

 

14.1 searched my personal email account, Danieljkasaris@yahoo.com, using the search

terms listed in the above public records request. That search yielded no emails that relate

FURTHER AFFIANT SAYETH NAU¢

 

Sworn to and subscribed before me, a Notary Public in and for said county and state, and
subscribed in my presence, by the above-named Daniel J. Kasaris, who acknowledged that he did

sign the foregoing instrument and that the same is his free act [Rokowcag d, this / S, day of
Dewmbar., 2020, in the City softest sei ounty oi eons g tate of Ohio, in

testimony whereof, I set my hand and frase s _

Notary Public - “St of Ohid

My COMAAISSIA)
& ease Bs So. KATHLEEN WALLEY

  
 

Notary Public, State of Ohio

= i -qgy- «pez. = My Commission Expires
B04, Bo ROS
ae May 11, 2024

ein Q- 9.3 EX Als
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 71 of 93

From: Danny Kasaris

To: Dana Schroeder

Subject: Re: Public Records Request - June 25, 2020
Date: Monday, July 6, 2020 10:54:24 AM

 

To the Director of Legislative Services

Danieljkasaris@yahoo.com is my private email account. In the event a resident inadvertently
sent me an email on my Yahoo email account, when I replied to the particular email I cced my
city email account, Ward6@northroyalton.org. This would have had the effect of forwarding
the email to the City Email account for the Ward 6 representative.

Thank you
Dan Kasaris
Former Ward 6 Councilman

ewig Q- 04
[MY COMMISSION EXPIRES SEPTEMBER 26, 2022]

 

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 72 of 93

SWORN AFFIDAVIT

I, Matthew Fairfield, swear under the penalty of perjury that the following statement is true and

correct:

1}

2)

3)

4)

5)

6)

I was married to Kathryn Clover from 2006-2010. We lived together during this time in
Cleveland, Ohio.

From 2005-2008, Kathryn purchased rental properties with Paul Lesniak using Realty
Corporation of America, a real estate brokerage owned by Tony Viola. She later rented office
Space from Viola where she was affiliated with Transcontinental Lending and Pacific

Guarantee Mortgage. However, she presented herself as Tony Viola’s Partner.

I visited her office several times and on one occasion I overheard a phone conversation she
was having with a mortgage tep about “altering” loan documents. When I ask her about this,
she said “Don’t say anything. Tony can never know I am doing this. He’d never let this deal

close if he knew what I was doing.”

In 2009, Kathryn was indicted for mortgage fraud. Shortly after the indictment, I entered our
home and found Kathryn shredding documents she had brought home from her office and
compiling computer fang drives (3 total) to destroy. When I asked her what she was doing,
she said she was getting rid of things because she was cooperating with the prosecutor as their

“key witness” to get herself out of trouble and set up Viola to take the fall in her case.

Over the next few months, I became very concerned about the amount of time Kathryn was
spending at the prosecutor's office and that she was meeting prosecutor Dan Kasaris outside
of the office at all hours of the day and night. I saw that her email account showed numerous
email communications between the two of them. J read the text messages between Kathryn

and Dan, which included sexual photos of both of them.

During this time she was not employed but regularly had huge amounts of cash - thousands of

dollars in hundred dollar bills — on her person.

eyo h- Q-
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 73 of 93

7) December 2009, Kathryn had forgotten that she had asked me to pick her up from school and
I saw her exit the building and get into an unknown vehicle. I followed this car to a bar in

Lakewood where she jumped out of the car and kissed Kasaris who was waiting for her to

arrive.

8) In February 2010, I confronted Kathryn about the texts, emails, and the rendezvous with Dan
Kasaris at the Lakewood bar. I demanded to know what was going on. It was then she

admitted she had been having a sexual affair with Kasaris.

9) Later in 2010 Kathryn told me that she was in love with Dan Kasaris and wanted to end our

marriage. We were subsequently divorced by 201 1.

Around May, 2020, I became aware that Tony Viola had been released from prison. I heard
his broadcast on a national radio show shortly afterwards. I reviewed his website to learn that he has
a federal case pending that directly pertains to missing evidence in his original criminal case, the

sare evidence that I witnessed being destroyed by Kathryn Clover.

 

Under the penalty of perjury, I swear the foregoing is true and correct and comports with any

and all previous statements I have made regarding this matter.

 

> OFFICIAL STAMP
Be RAYNA MARIE HERNANDEZ
veal =~ NOTARY PUBLIC - OREGON

 

 

Matthew Fairfield

STHIG OF OREGON
OF gan 2090 COUNTY OF KUAMATH-

Notary Public

 

OFFICIAL STAMP i

NOTARY PUBLIC - OREGON |
COMMISSION NO. 979570 |
MY ar EXPIRES SEPTEMBER 26, 2’: .

 

 

CxwiQot h-
(36

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 74 of 93

I Bryan Butler, DOB January 3, 1980, was advised of the nature of the investigation by Investigator Robert

Friedrick, and make the following statement:

I met Kathryn Clover (known to me as Katie) in grade school. We went to high school through our sophomore
year at Talawanda High School in Oxford, Ohio. I never dated Katie in school, but we exchanged greetings and
made small-talk in the school hallways. The second semester of my sophomore year I moved to Hamilton
Seunky I believe this was in 1998. After graduation I worked with my stepdad cleaning carpets for about 20

years.

Katie and | got back together again through Facebook in 2015. We had a mutual friend named Chris Evans.
Katie and Chris both commented on a post } made and subsequently Katie messaged me. I responded and
asked Kathy where she was living, She replied that she was back in Oxford, but she travels between Miami and

New York. She said the reason she was living at home was because her mother had Alzheimer’s.

1 believe my first date with Katie was in November 2015 before Thanksgiving. I picked Katie up at her home
in Oxford, Ohio where she was living with her parents. Her parents were at home when I arrived, and | met
them. Two weeks later in November 2015 I received a call from Katie to meet her in Houston Woods State
Park. | characterized myself as a “observant guy” and noticed that Katie would constantly pick up her phone
and then put it down. I asked her why she was so secretive with her phone. Katie responded, “I didn’t want to
tell you, but I have a stalker who was a boyfriend” or words to that effect. | told her that if she had a problem
that I could take care of it for her. Katie responded that I could not get involved because her ex-boyfriend was
named Dan Kasaris and very dangerous. She further elaborated that Dan was a county prosecutor in Cuyahoga

County. She said that Dan would not leave her alone and was infatuated with her.

A couple of weeks later in December 2015 I met Katie again in Houston Woods. She confided in me about her
past. She said she had worked for a modeling agency, stole the clientele, and opened up her own agency. A

short time later she turned it into a brothel. Katie never told me where the modeling agency was located. She

said the brothel was raided which was how she got in trouble.

Cyrar S~ gl

Be
(3é

Case 1:20-cv-03460-KBJ Dodcument 10 Filed 12/29/20 Page 75 of 93

She then talked about her former husband, Matt Fairfield. She told me Matt was serving a life sentence and
further he was abusive. He would have friends over and watch them rape her. Katie went to a prosecutor in
regards to domestic violence and met Dan Kasaris. She said the first time they met it was very professional but
by the third time they were sleeping together. Katie said that sex with him was great for his age. She said she
felt comfortable with him, and it was a way to have him on a string. She said they broke up after the trial, and
he was stalking her. Katie said she was sexually involved with Dan Kasaris from the time she met him until at

least the time she began going out with me.

The next time Dan’s name came up was a few days later, I was at Katie’s house. She was taking a shower. |
was in her bedroom when her phone went off right next to me. I picked up the phone and saw the name Dan
Kasaris. I recall this was in December 2015. It was then I found out that Katie was lying about her ending her
relationship with Dan and about him being a stalker. There were many messages between the two of them. One
of which I recall said, “can we meet?” I also saw a message from Dan asking, “does he know?” [ think this
meant me. Another message said, “how long can we keep this from him” or words to that effect. Dan also said
they needed to meet, he loved her, missed her and cannot wait to be with her again. The messages on her phone

went back and forth.

I saw a personal journal which belonged to Katie in her bedroom. | started to read her journal. It did say she had
been sleeping with Dan. She mentioned how awesome their sex life was and how she hated being away from
him. When Katie came back into the room, | confronted her. She tried to minimize her relationship with Dan

telling me that she was trying to get out of the relationship and she had made a big mistake.

| also saw the name Tony Viola in her journal and asked her about him. Katie admitted they were in real estate
in Cleveland. She further admitted that she stole Tony’s laptop and burned it in a field. She also said that she
had stolen paper documents from Tony and after shredding them she bagged them up and threw them away in

different neighborhoods.

In January I started to back out of my relationship with Katie. This was right after I had an accident on January
3, 2016, which is my birthday. We had gone to Dave & Buster’s in Springdale, Ohio, and we both had several

drinks. When I returned to Oxford, I was stopped by an Oxford Police Officer and cited for DUI. This was the

last time | saw Katie, although I spoke to her on my cell phone infrequently.

eyhodr F-~ Q@r
BB
QE

 

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 76 of 93

In the middle of March 2016 I received a Restraining Order. 1 was to have no contact with Katie. I was arrested
on April 22, 2016 for Aggravated Vehicular Assault. This was regarding the accident I had on January 3, 2016.
The so-called accident was no more than a minor scrape on her car, there was no impact, The incident happened
in Springdale, Ohio. The only reason | was pulled over when we arrived in Oxford was because Katie had
called her brother and told him I had kidnapped her and her car. | could not make bond and was held in jail for

approximately seven months, I went on trial and was acquitted in a day and a half.

I have read this page and two others. To the best of my recollection my statement is the truth.

Witness: KAuk £ Sn ie dhwe-

Date: Td. 2 £f LO

 

 
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 77 of 93

Affidavit of Kelly Patrick

State of Ohio
County of Cuyahoga

|, Kelly Patrick, hereby depose and state under oath the following:

(1) | was married to Attorney John Patrick from May 2001 to July 2011. John is a
corporate partner at Reminger, a Cleveland-based law firm. We had two children
together.

(2) John Patrick is biological brothers with Senior Ohio Attorney General Dan Kasaris. |
met Dan and his wife Susan Kasaris in 1999. Throughout my marriage, | was close with
Dan and Susan. | hosted many family parties at our home. Dan and Susan’s children
were very close with me and eventually my children, their eldest daughter frequently
spending the night at our home.

(3) Despite divorcing in 2011, | remained close and was in regular communications with
Dan. In 2012, Dan sent me an email referencing a picture of him and bragged how he
was young when he started drinking alcohol. In that email, Dan also copied Kat Clover.
Dan and | would talk frequently because | created and built a family tree for my
children, researching not only my family but also John and Dan’s family history. And
despite being divorced, | still visited John’s house when Dan was visiting, often taking
pictures of everyone together.

(4) In 2016, Susan Kasaris discovered that her husband Dan was having an affair and Dan
moved out of the family home on Beckingham, sometimes staying at John’s home.
During this time, Susan reached out to me for support. For over a year, from October
7, 2016 through October 17, 2017, we exchanged messages about Dan seeking
counseling for his excessive drinking and his sexual relationships outside of the
marriage. In one message, Susan discusses Dan’s “affair” and in another, she states
“He must not want her because he isn’t divorcing me.” In addition to this affidavit, |
am providing print outs of all of the messages between Susan and me.

(5) Susan’s messages confirm that Dan had left twice during this time after his affair was
publicized. Susan and | exchanged messages sharing details of our alcoholic and
abusive marriages to John and Dan. She repeatedly told me Dan called her and her
daughter “fat.” Susan described Dan’s “mid-life crisis” with his excessive drinking and
out of control behavior.

(6) During a visit to John’s house, John complained to me about Dan’s behavior. John
claimed that his brother was drinking a lot, taking pills, and obsessed with finding giris
to have sex with. Dan complained that he could not get an erection when he was with
his wife and sought out sexual relationships with other females to determine whether
or not he could sustain an erection.

(7) During a visit to John’s home, | found severa| bottles of prescription medications
prescribed to Dan Kasaris for anxiety and pain.

erxkar To- oF!
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 78 of 93

Affidavit of Kelly Patrick — Page Twa

(8) My communications with Susan abruptly ended in October, 2017 after Dan Kasaris
and John Patrick discovered them. Susan wrote that “why are you sending John an e
mail Dan is in alcoholic counseling! ... | can’t talk ... [ asked you not to talk about our
convo” and then she blocked me from Facebook Messenger.

(9) in addition to written messages between Susan and me, | also have in my possession
e mails from Dan Kasaris describing his “hand jobs we got from co-workers,” among
other admissions.

(10) | am coming forward now and providing this information in hopes that it will be
helpful to others. [am very concerned that Dan Kasaris committed misconduct during
his prosecution of criminal cases and | felt compelled to make the information in my
possession available to the public.

Further affiant sayeth naught.

Ko tls Mtrak.

Kelly Patrick

6/74/90

DATE

NOTARY: | LS S

 

NN

 3/ealz
(712016 PD — fires Ullal geu IT iviui gaye Fi duu OU eie

eel)
FEDERAL GUREAU OF INVESTIGATION

   

Cleveland Division

Horne « Cleveland » Press Releases « 2010 « Three Charmed In Mongage Fraud Scheme

Cleveland Division Links

Cleveland Home

Three Charged in Mortgage Fraud Scheme

 

 

Contact Us
U.S. Attorney's Office Northern District of Ohio - Overview
February 23, 2010 (216) 622-9600 - TerritoryJurisdiction

News and Outreach
- Press Room f Stories

Steven M. Dettelbach, United. States Attorney for the Northern District of Ohio, announced that an - in Your Community
information has been filed charging Anthony Capuozzo, Nicholas Myles, and Kathryn Clover with two
counts of conspiracy. According to court records, Anthony Capuozzo, age 39, currently resides in About Us
Concord, Ohio; Nicholas Myles, age 38, currently resides in Mayfield, Ohio; and Kathryn Clover, age - Our People & Capabilities
30, currently resides in Olmsted Falls, Ohio. - What We Investigate
- Our Partnerships
The information alleges that during the period from about June 2005 through April 2006, Capuozzo, - Cleveland History
Myles, and Clover conspired with previously indicted defendants Uri Gofman, Anthony Viola,
Gennadiy Simkhovich, Dave Pirichy, Howard Sieferd, Jr., Noah Bloch, and Paul A. Lesniak to Wanted by the FBI - Cleveland
purchase 34 properties in the Cleveland area for over $2 million, of which 15 properties were FBI Jobs

purchased in Clover’s name and 19 properties were purchased in Lesniak’s name. The information
further alleges that as part of their conspiracy, Clover and Lesniak completed and submitted false and
fraudulent Joan applications with the assistance of Myles and Pirichy, mortgage brokers for Central
National Mortgage, LLC. The applications falsified employment, overstated income, overstated assets,
falsified intent to occupy the property and concealed the source of the down-payment funds, which
were in fact provided by Uri Gofman and Gennadiy Simkhovich through their company, Real-Asset
Fund, LLG, in order to obtain the financing to purchase the properties, The information alleges that
Capuozza, a licensed title agent through the State of Ohio and an owner of Family Title Service, Inc.
and Howard Sieferd, Jr., an employee of Family Title, served as the title agency on the properties and
conspired with defendants Uri Gofman, Anthony Viola and Gennadiy Simkhovich to allow the
mortgage loan proceeds to be fraudwlently arid improperly distributed. The information alleges that
the defendants did all of this in order to deceive and defraud Long Beach Mortgage Company, Argent
Mortgage Company, LLC, and Mortgage IT, Inc. into funding the mortgage loans. -

 

The defendants’ sentences will be determined by the court after review of factors unique to this case,
including the defendants’ prior criminal records, if any, each defendant's role in the offense, and the
characteristics ofthe:violation. In all cases the sentences will not exceed the statutory maximum and in
most cases it will beless than the maximum.

This case is being prosecuted by Assistant United States Attormey Mark S. Bennett, following an
juvestigation by the Cleveland Divisions of the Bureau of Alcohol, Tobacco, Firearms and Explosives .
(ATF), the Federal Bureau of Investigation (FBI), and in conjunction with the Cuyahoga County
Mortgage Fraud Task Force. —___.

United States Attorney Steven M. Dettelbach stated that “Mortgage fraud has bad a devastatingly
negative impact on our community and, unfortunately, is continuing to happen. Our office has
committed that one af our top priorities, along with our law enforcement pariners, is to find and
prosecute the perpetrators of mortgage fraud in order to eliminate it"

 

An information is only a charge and is not evidence of guilt. Defendants are entitled to a fair trialin
which it will be the government’s burden ta prove guilt beyond a reasonable doubt.

This content has been reproduced from its original source.

Accessibility | eRulemaking | Freedom of Information Act | Legal Notices | Legal Policies and Disclaimers | Links | Privacy Policy | USA.gov | White House
FBLgov is an official site of the U.S. government, U.S. Department of Justice

Close

hitps:/Avww.fbi.gov/cleveland/pr ess-releases/2010/cl022310.htm 4/2
  

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 80 of 93
4se: 1:10-cr-00075-DCN Doc #: 41 Filed: 11/02/11 72 of 96. Pagelb#: 390

10

12

r2

13

14

15

16

17

18

19

20

21

22

23:

24

25

 

MR. BENNETT: , Thank you, Your Honor: I will
try to be brief.

THE COURT: And would you stand by the
podium, make sure that Judy can hear you?

MR. BENNETT: My. voice: cr a carries.

"Again: your: “Honor, mach has Bees said. I
will not be attempting to address all of it. However,
I do want to address first and foremost, just for the
record, it was something! brought up during the trial by
defense counsel in opening and closing, something.
mentioned briefly by Mr. Kasaris about how the case
came before you. Since we have a record and since it
was mentioned, I will make it clear that, as mame out
during trial, our office is part of the mortgage fraud
Task Force with Cuyahoga County. We did have a case

that initiated with Mr. Lesniak..

 

In. speaking with the Task Force and ‘advising
our plans to move forward with the investigation and
potential indictments, it was made clear by one of the
Task Force members that that name sounded familiar with
an investigation the county had already. started with |
Mr. Gofman. ‘We then nag a meeting with Prosecutor
Kasaris; myself, Kasaris, the agent involved. We have
a policy that will not allow us to indict others

currently under investigation or going to be indicted

CY DT V~ Oe

 
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 81 of 93

Bureau of Justice Assistance

 

Award Title: Recovery Act Grant Program

 

Award Description:

The Recovery Act Edward Byrne Memorial Competitive Grant Program (Byrne Competitive
Program) will help communities improve the capacity of state and local justice systems and
provide for national support efforts including training and technical assistance programs
strategically targeted to address local needs. This competitive grant announcement focuses on
initiatives in eight areas: 1) preventing and reducing violent crime through community-based data-
driven approaches; 2) providing funding for neighborhood-based probation and parole officers: 3)
reducing mortgage fraud and crime related to vacant properties; 4) hiring of civilian support
personnel in law enforcement (training staff, analysts, dispatchers, etc.); 5) enhancing forensic
and crime scene investigations; 6) improving resources and services for victims of crime; 7)
supporting problem-solving courts; and 8) national training and technical assistance partnerships.

Under category 3, the Cuyahoga County Prosecutor's Office will use the grant to increase their
number of law enforcement partners and expand their efforts to aggressively investigate and
prosecute fraudulent mortgages within Cuyahoga County. The Cuyahoga County Prosecutors
Office convened the Cuyahoga County Mortgage Fraud Task Force in January 2007. Since 2007,
the Cuyahoga County Prosecutors Office has indicted 219 defendants for their involvement in
fraudulent loans (totaling more than $55 million), taken on 353 homes. Of the 353 home loans
under investigation, 252 of the houses (71 percent) have fallen into foreclosure. The task force is
comprised of 12 federal, state, and local law enforcement agencies. The grant funds will be used
to hire three additional full-time employees. The increased capacity provided by adding staff is
expected to result in criminal indictments being brought against an additional 250 defendants for
fraudulent mortgages by the end of the 24-month grant cycle.

CA/NCF

 

pyardes Name: Cuyahoga County Prosecutors Award Number: 2009-SC-B9-0080
Office

 

Solicitation Title: BJA FY 09 Recovery Act Edward |Fiscal Year: 2009
Byrne Memorial Competitive Grant Program:
Reducing Mortgage Fraud and Crime Related to
Vacant Properties

 

 

 

Supplement Number: 00 Amount: $279,950.00
Earmark: No Recovery Act: Yes
State/Territory: OH County: Cuyahoga

 

 

 

 

 

{Congressional District: 11 Award Status: Closed
 

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 82 of 93

 

For Immediate Release
August 26, 2009

Cuyahoga County Mortgage Fraud Task Force Announces
One of Nation’s Largest Mortgage Fraud Cases

500 Real Estate Transactions for $50 Million,
453 Houses Purchased with $44 Million in Fraudulent Loans,
45 Defendants, and $31 Million in Profit

CLEVELAND- County Prosecutor Bill Mason and the Cuyahoga County Mortgage
Fraud Task Force operating under authorization of Ohio Attorney General Richard
Cordray’s Organized Crime Investigations Commission announced a 377-count
indictment involving 45 defendants who engaged in over 500 real estate transactions to
purchase 453 houses in Cuyahoga County for $50 million. These houses were purchased
with fraudulent loans totaling $44 million. Gofman and others siphoned off more than
$31 million in profits from their criminal enterprise.

These charges resulted from an 18-month investigation by the Task Force. Task Force
members County Prosecutor’s Office, FBI, and Ohio Bureau of Criminal Identification
and Investigation (BCID) were three of many partners in the investigation. Cuyahoga
County Sheriff Bob Reid’s deputies also provided assistance. With funding from the
Ohio Attorney General’s Office and the Organized Crime Investigations Commission, the
Task Force was formed in December 2007. 289 defendants have been indicted for
approximately $111 million in fraudulent loans for 812 houses, located in 28
communities in Cuyahoga County, as well as 6 communities located outside Cuyahoga
County. 616 of the 812 houses fell into foreclosure.

Uri Gofman orchestrated one of the nation’s largest mortgage fraud cases.by enlisting
family, friends and others to invest in his real estate company, Real Asset Fund, with
promise of profit. Gofman’s enterprise began with seed money from am investor whe ~
transferred funds from an Eastern European bank account in Latvia. Gofman’s typical
scheme involved setting up straw buyers to purchase homes; falsely claiming hame
improvements were performed on houses in order to refinance them; and then selling

maf)

e yu at U - C4

 
 

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 83 of 93

houses to unqualified buyers with assistance of real estate agents, mortgage brokers, and
title companies. Gofinan and others defrauded lenders through loan application fraud,

down payment fraud, and loan distribution fraud. 358 of the 453 houses fell into
foreclosure.

The following 11 defendants were indicted on mortgage fraud-related offenses including
engaging in a patter of corrupt activity, a first degree felony: Uri Gofman, Tony Viola,
Igor Gofman, Kevin Landrum, Dave Pirichy, Dale Adams, Steve Greenwald, George
Gardner, James Leoni, along with Real Asset Fund owned by Uri Gofman and Karka
Inc., which is owned by Uri Gofman. The other 34 defendants were indicted on mortgage
fraud-related offenses.

Five defendants involved in this case were charged in December 2008, with mortgage
fraud-related offenses in federal court: Uri Gofman, Paul Lesniak, Grennadiy
Simkhovich, David Pirichy, and Howard Sieferd, Jr.

The Task Force is continuing to investigate this mortgage fraud case and possible new
charges are forthcoming.

The Cuyahoga County Mortgage Fraud Task Force operates under authorization of Ohio
Attorney General Richard Cordray’s Organized Crime Investigations Commission. The
Task Force is comprised of federal, state, and local enforcement agencies.

Task Force members include: Ohio Organized Crime Investigations Commission,
Cuyahoga County Prosecutor’s Office, Ohio Bureau of Criminal Identification and
Investigation, Cuyahoga County Sheriff's Office, Cleveland Heights Police Department,
Solon Police Department, Beachwood Police Department, Pepper Pike Police
Department, HUD Inspector General’s Office, Cuyahoga County Recorder, Cuyahoga
County Auditor, Cuyahoga County Treasurer, Department of Commerce-Division of
Financial Institutions, F.B.1., U.S. Attorney's Office, and U.S. Postal Inspector.

Contact: Ryan Miday, Public Information Officer, (216) 698-2819, cell (216) 299-9326 or p4rmi@euyahogacounty.us
http://prosecutor.cuyahogacounty.us.

LDF 0 ~ Qs
WG WN

08:38:13 5

9

08:38:27 10
11

12

13

14
08:38:49 15
16

17

18

19
08:39:04 20
21

22

23

24

08:39:2425

 

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 84 of 93

3493

Kassouf - Direct/Bennett

some resources to investigate mortgage fraud. Anda lot of
the mortgage fraud investigations you'll see, we will see --
excuse me. We may start this investigation on an
individual, and that spirals out into many other
individuals.

So a portion of mortgage -- part of the Mortgage Fraud

Task Force was used to de-conflict with other potential

agencies that may be working mortgage fraud.

Q. Who all is involved in the Task Force? ,
——

A. Mortgage Fraud Task Force is comprised of various

local state and federal agencies to include the FBI. I was
one of the members over there. It is funded by the State
Attorney General's office, so the State Attorney General and
then various local agencies such as the Sheriff's
Department, Beachwood police, Pepper Pike police and various
other entities.
Q. Is there a particular aspect of mortgage fraud that
entails or requires the local and the state and the federal
to coordinate?
A. Just in general, for us to coordinate the Cuyahoga
County nationally, it became a big priority. The FBI became
one of our big priorities, one of our top priorities on the
criminal side, so it was a large focus.

In terms of Cuyahoga County, there was a lot of

mortgage fraud that was a significant amount of mortgage

edt lo - p.&

 
 

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 85 of 93

   

FD-302 (Rev. 10-6-95)

13

FEDERAL BUREAU OF INVESTIGATION

 

— a  Btecofimmscriprion U4 {US 72010 b6

 

On April 6, 2010, at 3:35pm, Special Agent[ sd ere
| accepted a box of documents which were being held at the
mite tates Attorney's Office. The d e originally
provided el to Special agent oe Alcohol
Tobacco and Firearms (ATF).
At 4:04 pm, aa rd these documents to the_  ——6
Cuyahoga County Mortgage Fraud Task Force, for scanning and to be b7C

turned over for evidence.

 

of the ATF, SA

meeting were SAI jand
[Jena Assistant United States Attorney| | The
documents were placed in storage at the conclusion of this meeting.

The documents turned over to the MFTF included|

On March 16, 2010, these documents were brought to a x

meeting held at_the United States | aoa Office. Present at th ‘ :
* b7C

 

 

 

 

 

 

 

 

 

 

| bé
bIC
“

investigation on ° 04/06/2010 a (lenelanol.dnio
Fie # 3298-cv-71645—| 74 Date dictated
by sal | =

t
This document contains’ nejther recommendations nor conclusions of the FBL It is the property of the FB] and is loaned to your agency;
it and its contents are not to be distributed oulside your agency. sft ol 30

 

 

yu Re l~- @ J=-
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 86 of 93

U.S. Department of Justice

 

Federal Bureau of
In Reply, Please Refer to
File No.
1501 Lakeside Avenue
Cleveland, OH 44114
~ March 20, 2012
Judge Gaul

c/o Mary Jo Simmerly

Cuyahoga County Justice Center
1200 Ontario Avenue

Courtroom 19D

Cleveland, Ohio 44113

Correspondence to Pro Se Defendant: Anthony Viola

RE: State of Ohio v. Anthony Viola

Dear Mr. Viola:

The Cleveland Division of the Federal Bureau of Investigation (FBI) is in receipt of
a Subpoena for Special Agent (SA) Jeffery Kassouf, for SA Kassouf's testimony in the
above captioned matter, scheduled to begin 03/21/2012.

| am writing to inform you of the procedures which are necessary in order for a
determination to be made as to the ability of the FBI to comply with such arequest. A
determination will have to be made as to SA Kassouf’s authorization to testify in a state
court proceeding. See below outline as to the factors which are necessary in order for
such a determination to be made. In short, as of the date of this correspondence, SA
Kassouf is prohibited from testifying due to the following factors: (1) the United States
and its agencies and employees are immune from state subpoenas; (2) the Supremacy
Clause prohibits enforcement of the subpoenas; and (3) you failed to comply with federal
regulations governing testimony of Federal Agents.

1. Sovereign Immunity:

The United States of America is immune from suit pursuant to the doctrine of
sovereign immunity. Further, itis well-settled that an action seeking specific relief
against a federal official, acting within the scope of his delegated authority, is an action
against the United States, subject to governmental privilege ofimmunity. Boron Oil Co.
v. Downie (4th Cir, 1989), 873 F.2d 67, 69. Even though the government is not a party to
the underlying state matter, the nature of the subpoena proceeding against a federal
employee to compel him fo testify about information obtained in his official capacity is
inherently that of an action against the United States because such a proceeding

aaa er Lee
> 4a teil!

od
NG Dt V/ mc (PHN
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 87 of 93

"interfere[s] with the public administration" and compels the federal agency to actin a
manner different from that in which the agency would ordinarily choose to exercise its
public function. Boron Oil Co. at 70-71. Therefore, it is universally accepted that state
subpoenas that require federal officials to testify about facts obtained in the course of
their official duties are barred by sovereign immunity. U.S. v. Williams (4th Cir. 1999),
170 F.3d 431, 433-34; In re Elko County Grand Jury v. Siminoe (Sth Cir. 1997), 109 F.3d
554, 556; Edwards v. United States Department of Justice (7th Cir., 1994), 43 F.3d 312,
317: State of Louisiana v. Sparks (5th Cir., 1992), 978 F.2d 226; Swett v. Schenk (9th Cir.,
1986), 792 F.2d 1447; Boron Oil Co. at 69-71: Houston Business Journal, Inc. v. Office of
Comptroller of Currency, 86 F.3d 1208, 1211 (D.C. Cir. 1996); United States v. Kaufman,
980 F. Supp. 1247, 1250 (S.D. Fla. 1997); Sharon Lease Oil Co. v. F.E.R.C., 691 F. Supp.
381, 383-85 (D.D.C. 1988); Environmental Enterprises, Inc. v. U.S. EPA, 664 F. Supp.
585, 586 (D.D.C. 1987). Asa result, SA Kassouf is barred by sovereign immunity from

testimony.

 

 

 

 

 

 

 

 

 

 

II. Supremacy Clause:

The Supremacy Clause of the United States Constitution would also bar a state
court or body from enforcing a subpoena (if one were obtained) if it interferes with the duty
the officer owes in the performance of his job. The service of a subpoena on SA Kassouf
would be an unlawful interference with the performance of his federal duties. In United
States v. McLeod, 385 F.2d 734 (5th Cir. 1967), a state grand jury subpoenaed a number
of Department of Justice attorneys who had been working in Selma, Alabama to enforce
federal civil rights. The appellate court held that the Supremacy Clause and general
principles of our federal system dictated that a state agency may not investigate the
operation of a federal agency. Id. at 751. The appellate court cited the following
passage from United States v. Owlett, 15 F. Supp. 736, 752 (M.D. Pa. 1936):

The suggestion that federal employees could refuse to obey the
subpoenas, or seek relief by habeas corpus from imprisonment for
disobedience, is no relief. Although these remedies might in a measure
protect the individuals, they do not in any degree protect the United States
of America from an invasion of its sovereignty or from vexatious
interruptions of its functions.

Based on this law, any enforcement of a subpoena is barred by the Supremacy Clause of
the United States Constitution. Thus, your request must be withdrawn.

WW. Federal Regulations:

Finally, federal regulations govern the disclosure of official information by Federal
Agents and would prohibit SA Kassouf from providing testimony without authorization.
28 C.F.R. 16.22. The Supreme Court has long recognized the authority of agency heads
to restrict the testimony of their subordinates through regulations. U.S. ex rel. Touhy v.

Ragen (1951), 340 U.S. 462. These regulations are commonly called “Touhy
Regulations".

in the Touhy decision, the United States Supreme Court held that a subordinate
federal officer could not be found in contempt of court for refusing to produce subpoenaed
documents where his refusal was based on Department of Justice regulations prohibiting

ey der U ~ g.L
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 88 of 93

 

/

disclosure of nonpublic documents without authorization from the Attorney General. Id.
at 468. The Court rejected the contention that the regulation invaded the authority of the
Courts to determine the admissibility of evidence. Id.

  

In this case there exists a procedure for demanding testimony and receiving
authorization for SA Kassouf to testify. 28 C.F.R. 16.21 et seq. However, until such
authorization is obtained, SA Kassouf is prohibited by law from testifying. Thus, even
where a subpoena is provided, it would have to be withdrawn unless/until a proper
request was made. It is important to note that even if you make a proper request, the
authorizing official may not allow the disclosure of testimony and even if testimony is
authorized, there may be limitations on the testimony. See, 28 C.F.R. 16.26.

Sincerely;

Stephen D. Anthony
Special Agent in Charge

ay. Oper [ Melo fron

Steven L. Jackson
Special Agent
Associate Division Counsel

CV ir U~ Q- 3
Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 89 of 93

 

 

 

 

SS SSS]
RECKIVED FOR FILING
“+ §25529 DEFENSE SUBPOENA QYIAOL2 12347138
(Criminal Rule 17) GERALD E, FUERST, CLERK
THE STATE OF OHIO PRECIPE DS 825529
Cuyahoga County Case Number: R-10- 343886 -A
To the Sheriff of Cuyahoga County: JUDGE; DANIEL GAUL
You are hereby commanded to.summon: » ROOM: JCIID
KIMBERLY WESSELL

801, W. SUPERJOR AVE.
U.S. PROBATION OFFICE
CLEVELAND, OH 44113-0000

U.S, PROBATION OFFICE PRE-TRIAL SERVICES
Please Call Defense Attorney: JOHN B GIBBONS at (216) 363-6086 BEFORE Appearing

TO THE WITNESS

YOU ARE HEREBY ordered to appear, under penalty of law, befors the COURT OF COMMON PLEAS, lield at the Courts Tower -
Justice Conter, Lakesids and Ontario Streeta, in the City of Cleveland, within and for said County, on the 4th day of April, 2012, at
09:00 o'clock A.M,, to teatify to all and singular such matiers and things which you may know In a certaln action in court pending,
and then and there to bs determined, betwean the STATE OF OHIO, plaintiff, and ANTHONY L VIOLA (defendant 11873387), on
the part of the DEFENSE.

WITNESS, GERALD E. FUERST, Clerk Court of Common
Pleas, and the seal of said Court, as Cleveland, Ohio, this
28th day of March, A.D, 2012.

GERALD E. FUERST, Clerk

  

 

 

 

 

 

 

by

NOTICE TO VICTIMS OF CRIME WITNESS CERTIFICATION
Wyou are a Vietim of 2 Vistent Crime and hove The within tamed wilness has been discharged and did appeor on the following dates:
bean injured, you mey quality for compensation TOTAL
under the Ohlo Victins of Crime Program. Call PROSECUTOR ANO/OR BAILIFF
1-800-824-8283 for further Information oF eontoct Filed By Deputy Gterk
the Cuyshoge County Witness Victim Program TO THE WITNESS ; BRING THIS COPY OF THE SUBPOENA WITH YOU.
at 443-7380, Before laaving (ha Courtroom, make sure the Prosecutor and/or Judge or Bailiff cartifizs the

above form in order to oy Toaess your witness youcher, Take thls completed cariification
io tha Clark's offica « SEGON! L.

 

GOVERNMENT
_ EXHIBIT

CMSN60SO

 

QV ar Ox gy

Sd WETE:TT 2Ta@2 Te “ony TSSETSSSTZT: “ON X43 = SLYNOOSOMNSTO ALNNOD BSCHYAND: WON

 
 

 

CASE 1: 20-CV-Us460-KBI Document 10 Filed 12/29/20 Page 90 of 93

U.S. Department of Justice

 

United States Attorney
Northern District of Ohio

United States Court House

801 West Superior Avenue, Suite 400
Cleveland, Ohio 44113-1852

Direct: (216) 622-3718

Facsimile: (216) 522-4982

E-Mail: david.ruiz@usdoj.gov

April 3, 2012

John B. Gibbons, Esq.

1370 Ontario Street

Suite 2000 Standard Building
Cleveland, OH 44113

Sent via Facsimile at (216) 363-6013

Re: Suboena for Federal Probation Officer Kim Wessel
Trial Scheduled for April 4, 2012
Cuyahoga County Case No. CR-10-543886

Dear Mr. Gibbons:

Please be advised that you requested a subpoena be issued to United States Probation Officer
Kim Wessell in the above-captioned case purporting to command the testimony of Officer Wessell at
the trial in the above-captioned matter on April 4, 2012. Federal law, however, prohibits Probation
Officer Wessell from providing testimony or disclosing official information for the following
reasons and we therefore request you withdraw the subpoena:

1; The United States and Officer Wessell are immune from a state court subpoena;
2. Federal Probation Office records may only be released by federal court order; and,
3. You have failed to comply with Federal Court rules governing testimony by Court officers

and personnel.

Federal Immunity and the Supremacy Clause

The doctrine of sovereign immunity bars enforcement of the subpoena directed to Probation
Officer Wessell. “It is well-settled that an action seeking specific relief against a federal official,
acting within the scope of his delegated authority, is an action against the United States, subject to
governmental privilege of immunity.” Boron Oil Co. V. Downie, 873 F.2d 67, 69 (4th Cir. 1989)
(citing Larson v. Domestic and Foreign Commerce Corp., 337 U.S. 682, 688 (1949)). The doctrine
of sovereign immunity encompasses all actions brought against the United States, including those
against federal officers and actors, in which the relief “sought would expend itself on the public
treasury or domain, or interfere with the public administration, or. . . the effect of the judgment

GOVERNMENT

EXHIBIT

Cyd V~4.S

 

 
 

 

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 91 of 93

would be to restrain the Government from acting, or to compel it to act.” Dugan v. Rank, 372 U.S.
609, 620 (1963) (citations omitted).

Even though the United States is not a party to the state court action, the nature of the
subpoena proceeding against a federal employee to compel her to testify about information obtained
in her official capacity is inherently that of an action against the United States because such a
proceeding “interfere[s] with the public administration” and compels the federal agency to act ina
manner different from that in which the agency would ordinarily choose to exercise its public
function. Boron Oil Co. at 70-71 citing Dugan v. Rank, 372 U.S. 609, 620 (1963). Therefore, it is
universally accepted that state court subpoenas that require federal officials to testify about facts
obtained in the course of their official duties are barred by sovereign immunity. U.S. v. Williams,
170 F.3d 431, 433-34 (4th Cir. 1999); In re Elko County Grand Jury, 109 F.3d 554, 556 (9th Cir.
1997); Edwards v. U.S. Dep’t of Justice, 43 F.3d 312, 317 (7th Cir. 1994); State of La. v. Sparks,
978 F.2d 226, 234 (Sth Cir. 1992); Swett v. Schenk, 792 F.2d 1447, 1452 (9th Cir. 1986); Boron Oil
Co, at 69-71; Houston Bus. Journal, Inc. v. Office of Comptroller of Currency, U.S. Dep’t of
Treasury, 86 F.3d 1208, 1211 (D.C. Cir. 1996); United States v. Kaufman, 980 F. Supp. 1247, 1250
(S.D. Fla. 1997) (state court subpoena duces tecum directed to federal judge barred by doctrine of
sovereign immunity); Sharon Lease Oil Co. v. F.E.R.C., 691 F. Supp. 381, 383-85 (D.D.C. 1988);
Envtl. Enterprises, Inc. v. U.S. EPA., 664 F. Supp. 585, 586 (D.D.C. 1987).

 

Here, enforcement of the subpoena directed to Probation Officer Wessell is an action against
the United States barred by sovereign immunity. The subpoena is directed to Probation Officer
Wessell in her capacity as a Probation Officer for the United States District Court for the Northern
District of Ohio. Thus, the effect and operation of the subpoena and order is against the United
States District Court for the Northern District of Ohio, the judicial branch of the United States
government. Enforcement of the subpoena or order would interfere with the public administration of
the federal courts and compel an entity of the federal government to act in a manner different from
that in which it would ordinarily choose to exercise its public function. Boron Oil Co., 873 F.2d at
70-71 (citing Dugan v. Rank, 372 U.S. 609, 620 (1963)).

Additionally, the Supremacy Clause.of the United States Constitution would also bar a state
court from ordering production of documents from a federal officer, if such production would violate
the duty the officer owes in the performance of his or her job. See Bosaw v. National Treasury
Employees! Union, 887 F.Supp. 1199, 1217 (S.D.Ind.1995); cf. Kaufman, 980 F.Supp. at 1251
(subpoena issued by state court judge against federal judge on behalf of state bar investigative
committee violated Supremacy Clause of the United States Constitution); Maddox v. Williams, 855
F.Supp. 406, 413-14 (D.D.C.1994) (basing rejection of argument that a Kentucky state court could
require members of a United States Congressional committee to furnish documents in their
possession to a party to a civil state law suit in Kentucky state court on the Supremacy Clause of the
United States Constitution.) Here, a state court subpoena orders a federal agency or official to act in
some way that the agency or official is not obligated to act. The Federal Court’s subpoena
regulations prohibit court personnel, including probation officers, from providing testimony, or
making any disclosures or comments about official matters, absent the express authorization. See
Government Exhibit 1 and the regulations can be found at
www.uscourts.gov/RulesAndPolicies/SubpoenaRegulations.aspx.

2

Cx iar VU Q- f

 

 
 

 

 

CASS T2UCVUsIOURKBI Document 10 Piled 12/20/20 Page 92 of 93

Court Regulations Prohibit Disclosure

Federal probation officers are appointed by the U.S. District Court to supervise criminal
defendants placed on probation and supervised release. 18 U.S.C. §§ 3601, 3602. Their
responsibilities include preparing presentence reports, keeping informed as to conduct ofa
probationer or person under supervision and reporting information to the sentencing court and the
Administrative Office of the United States Courts, pursuant to 18 U.S.C. §§ 3552, 3602(2) and (5).

Pursuant to 18 U.S.C. § 3602, probation officers serve as subordinate agents of the district
courts employing them. Since probation information is prepared for and on behalf of the District
Court, disclosure of such confidential material falls under the district court’s authority. Id.; cf United
States v. Dingle, 546 F.2d 1378, 1381 (10" Cir. 1976) (“The probation service is an arm of the court
.... A presentence report is prepared exclusively at the discretion of and for the benefit of the court.
It is essential that the confidentiality of such a report be protected ...”). Only the district court may
authorize release of federal probation office records.

Failure to Comply with Federal Court Rule

As indicated, the Federal Judicial Conference has established rules governing the disclosure
of federal judicial information and testimony. See Federal Court’s subpoena regulations attached as
Government Exhibit 1; see also www.uscourts.gov/RulesAndPolicies/SubpoenaRegulations.aspx.
As provided in Section 5(a) of the Subpoena Regulations, Probation Officer Wessell “may not
provide testimony or produce records in legal proceedings...” unless she receives express
authorization from her “determining officer.” Id.; see also section 7. The Supreme Court has long
recognized the authority of agency heads to restrict the testimony of their subordinates through
regulations. United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951). These regulations are
commonly called “Touhy Regulations.”

In the Touhy decision, the United States Supreme Court held that a subordinate federal
officer could not be found in contempt of court for refusing to produce subpoenaed documents where
his refusal was based on Department of Justice regulations prohibiting disclosure of nonpublic
documents without authorization from the Attorney General. Id. at 468. The Court rejected the
contention that the regulation invaded the authority of the Courts to determine the admissibility of
evidence. Id. at 468-469.

In this case there exists a procedure for obtaining testimony and the production of
information from United States Probation Officers. Specifically, the party seeking the information
must make a written request containing an explanation of the nature of the testimony or records
sought, the relevance of the testimony or records sought to the legal proceedings, and the reasons
why the testimony or records sought, or the information contained therein, are not readily available

3

evar OL &?

 

 

 
 

Case 1:20-cv-03460-KBJ Document 10 Filed 12/29/20 Page 93 of 93

from other sources or by other means. Subpoena Regulations, Section 6(a). This request must be
submitted at least fifteen (15) days in advance. Id. at Sec. 6(b). The “determining officer” then
determines whether or not to permit the testimony and/or production.

In the instant matter, you have failed to obtain prior authorization for Officer Wessell to
testify and produce court information. Consequently, she is prohibited from providing testimony or
disclosing information pursuant to the subpoena. Based on the foregoing, we respectfully ask that
you withdraw the subpoena and, if you desire the testimony of Probation Officer Wessell, comply
with the Subpoena Regulations by submitting a proper request. Please note that Probation Officer
Wessell cannot attend the trial unless and until authorization is obtained.

If you have any questions or this office can be of further assistance, please do not hesitate to
contact me. ,

Sincerely,

fa Ror

David A. Ruiz
Assistant United States Attorney
(216) 622-3718

ce: Greg Johnson
Chief U.S. Pretrial Services & Probation Officer

Sigmund R. Adams
Assistant General Counsel
Administrative Office of the U.S. Courts

Chambers of the Honorable Daniel Gaul

 

 
